Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 1 of 140 PageID# 36517

                                                                           2003




    1                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
    2                             Norfolk Division
    3    - - - - - - - - - - - - - - - - - -
                                                 )
    4       BASF PLANT SCIENCE, LP,              )
                                                 )
    5                 Plaintiff,                 )
                                                 )
    6       v.                                   )
                                                 )
    7       COMMONWEALTH SCIENTIFIC AND          )
            INDUSTRIAL RESEARCH                  )
    8       ORGANISATION,                        )
                                                 )
    9              Defendant.                    )
            ______________________________       )
   10                                            )       CIVIL ACTION NO.
            COMMONWEALTH SCIENTIFIC AND          )           2:17cv503
   11       INDUSTRIAL RESEARCH                  )
            ORGANISATION, GRAINS RESEARCH        )
   12       AND DEVELOPMENT CORP., AND           )
            NUSEED PTY LTD.,                     )
   13                                            )
                 Plaintiff-Counterclaimants,     )
   14                                            )
            v.                                   )
   15                                            )
            BASF PLANT SCIENCE, LP, and          )
   16       CARGILL, INC.,                       )
                                                 )
   17        Defendants-Counterdefendants.       )
                                                 )
   18    - - - - - - - - - - - - - - - - - -
   19
                              TRANSCRIPT OF PROCEEDINGS
   20                          (Jury Trial - Day 11)
   21                              Norfolk, Virginia
   22                              October 31, 2019
   23
         BEFORE:    THE HONORABLE HENRY COKE MORGAN, JR.
   24               United States District Judge, and a jury
   25




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 2 of 140 PageID# 36518

                                                                           2004




    1    APPEARANCES:
    2                     HOGAN LOVELLS US LLP
                          By: Nitya Anand
    3                          Arlene L. Chow
                               N. Thomas Connally, III
    4                          Una Chiao-Yi Fan
                               Thomas B. Hunt
    5                          Takashi Okuda
                               Jared Schubert
    6                          Anna K. Shaw
                               Ernest Yakob
    7                     Counsel for BASF Plant Science, LP
    8                     VANDEVENTER BLACK LLP
                          By: Richard H. Ottinger
    9                     Counsel for Defendants, Third-Party
                          Plaintiffs, and Counterclaimants
   10
                          KOBRE & KIM LLP
   11                     By: Jonathan E. Barbee
                               Hugham Chan
   12                          Matthew I. Menchel
                               Michael K. Ng
   13                          Hartley M.K. West
                               Daniel A. Zaheer
   14                     Counsel for Commonwealth Scientific and
                          Industrial Research Organisation
   15
                          PORTER HEDGES LLP
   16                     By: Miranda Jones
                               Megan Mon-Ting Luh
   17                          Erin C. Villasenor
                          Counsel for Grains Research and
   18                     Development Corporation
   19                     WILEY REIN LLP
                          By: Alexander Owczarczak
   20                          Teresa Summers
                               Lawrence M. Sung
   21                     Counsel for Nuseed Pty Ltd
   22                     FISH & RICHARDSON PC
                          By: Ahmed J. Davis
   23                          Christopher R. Dillon
                               Elizabeth Flanagan
   24                          Daniel R. Gopenko
                          Counsel for Cargill, Inc.
   25




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 3 of 140 PageID# 36519

                                                                           2005




    1                                  I N D E X
    2
                                   E X H I B I T S
    3
         NO.                                                            PAGE
    4
          JX-069                                                        2008
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 4 of 140 PageID# 36520

                                                                           2006




    1               (Proceedings commenced at 9:56 a.m.)
    2               THE COURT:   All right.    I received proposed amended
    3    instructions from CSIRO.
    4               It's not necessary for you to stand up.
    5               The parties were told the day before the charging
    6    conference that the Court was particularly interested in
    7    instructions on this subject because it was unique to the
    8    case.   We had our charging conference.       Any instruction such
    9    as this should have been submitted prior to the scheduling
   10    conference.    This instruction is not timely or appropriate.
   11               I asked counsel yesterday if they had anything
   12    further to offer, and they didn't, and we closed the
   13    instruction conference.     You can't come in and put something
   14    in evidence after that's closed and all the instructions have
   15    been agreed upon by the parties.
   16               Apparently, the proponents want their damage expert
   17    to be in the court.     Is there any objection to that?
   18               MR. DAVIS:   For clarity, Your Honor, it's -- well, I
   19    think --
   20               THE COURT:   Or is it the opponents?
   21               MR. DAVIS:   It's the opponents, and it's not our
   22    damages expert, it's Dr. Gromov, who is a Cargill fact
   23    witness.   He was scheduled to testify in phase 3, and I just
   24    wanted to ask for the Court's guidance about whether he could
   25    stay for closing.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 5 of 140 PageID# 36521

                                                                           2007




    1               One thing I would say is that Cargill has not
    2    designated, to date, a corporate witness, and so if that
    3    would resolve the issue, we would make him the corporate
    4    witness for Cargill for the proceedings, and then that would
    5    resolve it, as the other corporate witnesses have stayed in
    6    the court.
    7               THE COURT:    Is there any objection to him being in
    8    the courtroom?
    9               MR. NG:   If he's being designated as a corporate
   10    representative, then no.
   11               THE COURT:    All right.   Are we ready for the jury?
   12               MR. ZAHEER:   Yes, Your Honor.
   13               MS. SHAW:    Your Honor, just one minor thing.
   14               We have -- the parties have agreed to a stipulation
   15    of undisputed facts, and I've got it marked as an exhibit to
   16    submit to the Court.
   17               THE COURT:    Is that the one from the pretrial order?
   18               MS. SHAW:    Yes, Your Honor.
   19               THE COURT:    Okay.
   20               MS. SHAW:    I have multiple copies.    I don't know how
   21    many you need.
   22               THE COURT:    Well, I think the parties previously
   23    advised the Court that they were going to prepare it as an
   24    exhibit.
   25               MS. SHAW:    Your Honor, just for the record, it's




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 6 of 140 PageID# 36522

                                                                             2008




    1    JX-069.
    2              THE COURT:    All right.
    3              (Exhibit JX-069 received in evidence.)
    4              THE COURT:    All right.    Bring in the jury.
    5              (The jury entered the courtroom.)
    6              THE COURT:    Good morning, ladies and gentlemen.
    7              As we discussed yesterday, we've reached the portion
    8    of the trial where the Court will give you its instructions,
    9    setting forth the law applicable to this particular case.
   10    After the Court reads you the instructions, counsel will have
   11    an opportunity to argue.      I'm not sure how long it will take
   12    to read all the instructions -- there are quite a few of
   13    them -- but it's probably going to take more than an hour.
   14    So I'll probably tell you somewhere in the middle of the
   15    instructions to stand up and move around because it's
   16    difficult just to sit there and listen, without anything else
   17    going on, for so long.
   18              The attorneys on both sides have the right to make
   19    an opening argument, as well as a rebuttal argument.          The
   20    Court has allotted each side an hour and 15 minutes to argue,
   21    so it will probably be sometime after lunch before you begin
   22    your deliberations, just for your information.
   23              All right.    Now that you've heard all the evidence,
   24    it is the Judge's duty to give you the instructions of the
   25    Court concerning the law applicable to this case.         It is your




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 7 of 140 PageID# 36523

                                                                           2009




    1    duty as jurors to follow the law as the Judge states it to
    2    you and to apply the law to the facts as you find them from
    3    the evidence in the case.      You must not base your verdict in
    4    any way upon sympathy, bias, guesswork, or speculation.          Your
    5    verdict must be based solely upon the evidence and the
    6    instructions of the Court.
    7              Counsel may quite properly refer to some of the
    8    governing rules of law in their arguments.        If, however, any
    9    difference appears to you between the law as stated by
   10    counsel and that stated by the Judge in these instructions,
   11    you, of course, are to be governed by the instructions.
   12              If any reference by the Judge or by counsel to
   13    matters of evidence does not coincide with your own
   14    recollection, it is your recollection which should control
   15    during your deliberations.
   16              You're not to single out one instruction alone as
   17    stating the law but must consider the instructions as a
   18    whole.   Neither are you to be concerned with the wisdom of
   19    any rule of law stated by the Judge.       Regardless of any
   20    opinion you may have as to what the law is or what the law
   21    ought to be, it would be a violation of your sworn duty to
   22    base a verdict upon any view of the law other than that given
   23    in the instructions of the Judge, just as it would also be a
   24    violation of your sworn duty as judges of the facts to base a
   25    verdict upon anything other than the evidence in the case.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 8 of 140 PageID# 36524

                                                                           2010




    1              Justice through trial by jury must always depend
    2    upon the willingness of each individual juror to seek the
    3    truth as to the facts from the same evidence presented to all
    4    of the jurors and to arrive at a verdict by applying the same
    5    rules of law as given in the instructions of the Judge.
    6              Both the parties and the public expect that you will
    7    carefully and impartially consider all of the evidence in the
    8    case, follow the law as stated by the Court, and reach a just
    9    verdict, regardless of the consequences.        As stated earlier,
   10    it is your duty to determine the facts, and in so doing you
   11    must consider only the evidence the Court has admitted in the
   12    case.
   13              Remember that any statements, objections, or
   14    arguments made by the lawyers are not evidence in the case.
   15    The function of the lawyers is to point out those things that
   16    are most significant or most helpful to their side of the
   17    case, and in so doing to call your attention to certain facts
   18    or inferences that might otherwise escape your notice.
   19              It is the duty of the lawyer on each side of the
   20    case to object when the other side offers testimony or other
   21    evidence which the lawyer believes is not properly
   22    admissible.    You should not draw any conclusions or be
   23    prejudiced against a lawyer or the party he or she represents
   24    because of the making of an objection.
   25              There are, generally speaking, two types of evidence




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 9 of 140 PageID# 36525

                                                                           2011




    1    from which a jury may properly find the truth as to the facts
    2    of the case.    One is direct evidence, such as the testimony
    3    of an eye witness or the admission of a document.         The other
    4    is indirect or circumstantial evidence, the proof of a chain
    5    of circumstances pointing to the existence or non-existence
    6    of certain facts.     As a general rule, the law makes no
    7    distinction between direct and circumstantial evidence but
    8    simply requires the jury find the facts in accordance with
    9    the evidence of all -- in accordance with a preponderance of
   10    all the evidence in the case, both direct and circumstantial.
   11              There are some issues that you must decide by clear
   12    and convincing evidence, as opposed to the preponderance of
   13    the evidence.
   14              Now, the Court has said that you must consider all
   15    of the evidence.    This does not mean, however, that you must
   16    accept all of the evidence as true or accurate.         The evidence
   17    in the case consists of the sworn testimony of the witnesses,
   18    regardless of who may have called them, and all exhibits
   19    received in evidence, regardless of who may have produced
   20    them, and all facts which may have been admitted.
   21              Any evidence as to which an objection was sustained
   22    by the Court and any evidence which the Court may have
   23    stricken must be entirely disregarded.        Anything you have
   24    seen or heard outside the courtroom about this case is not
   25    evidence and must be entirely disregarded.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 10 of 140 PageID# 36526

                                                                              2012




     1               You are to consider only the evidence in the case,
     2   but in your consideration of the evidence, you are not
     3   limited to the bald statements of the witnesses.          In other
     4   words, you're not limited solely to what you see and hear as
     5   the witnesses testify.      You are permitted to draw from the
     6   facts you find have been proven such reasonable inferences as
     7   you feel are justified in the light of experience.
     8               All corporations and business entities are entitled
     9   to fair and impartial treatment in this court, regardless of
   10    country of origin, relative size, and for-profit or
   11    nonprofit.    Just as in the case of individual persons, your
   12    decisions must not be based upon sympathy, bias, or prejudice
   13    for or against any persons -- no.       Excuse me.
   14                Just as in the case of individual persons, your
   15    decision must not be based on sympathy, bias, or prejudice
   16    for or against any corporate entity.        The case should be
   17    considered and decided by you as an action between parties of
   18    equal standing in the community, of equal worth, and holding
   19    the same or similar stations of life.        All persons and
   20    corporations, foreign or domestic, stand equal before the law
   21    and are to be dealt with as equals in a court of justice in
   22    the United States.
   23                You, the jurors, are the sole judges of the
   24    credibility of the witnesses and the weight their testimony
   25    deserves.    You may be guided by the appearance and conduct of




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 11 of 140 PageID# 36527

                                                                            2013




     1   the witness, or by the manner in which the witness testifies,
     2   or by the character of the testimony given, or by evidence to
     3   the contrary of the testimony given.        You should carefully
     4   scrutinize all the testimony given, the circumstances under
     5   which each witness has testified, and every matter in
     6   evidence which tends to show whether a witness is worthy of
     7   belief.
     8              Consider each witness's intelligence, motive, state
     9   of mind, and demeanor and manner while on the stand.
   10    Consider the witness's ability to observe the matters as to
   11    which he or she has testified and whether he or she impresses
   12    you as having an accurate recollection of these matters.
   13               Consider also any relation each witness may bear to
   14    either side of the case, the manner in which each witness
   15    might be affected by the verdict, and the extent to which, if
   16    at all, each witness is either supported or contradicted by
   17    other evidence in the case.
   18               Inconsistencies or discrepancy in the testimony of a
   19    witness or between the testimony of different witnesses may
   20    or may not cause the jury to discredit such testimony.          Two
   21    or more persons witnessing an incident or a transaction may
   22    see or hear it differently, and innocent misrecollection,
   23    like failure of recollection, is not an uncommon experience.
   24    In weighing the effect of a discrepancy, always consider
   25    whether it pertains to a matter of importance or an




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 12 of 140 PageID# 36528

                                                                            2014




     1   unimportant detail and whether the discrepancy results from
     2   innocent error or intentional falsehood.        After making your
     3   own judgment, you will give the testimony of each witness
     4   such credibility, if any, as you may think it deserves.
     5               You may, in short, accept or reject the testimony of
     6   any witness, in whole or in part.       Also, the weight of the
     7   evidence is not necessarily determined by the number of
     8   witnesses testifying to the existence or non-existence of any
     9   fact.   You may find that the testimony of a single witness or
   10    a small number of witnesses as to any fact is more convincing
   11    than the testimony of a larger number of witnesses to the
   12    contrary.
   13                A corporation may act only through natural persons
   14    as its agents or employees.      Generally, any agents or
   15    employees of a corporation may bind the corporation by their
   16    acts and declarations made while acting within the scope of
   17    their authority delegated to them by the corporation or
   18    within the scope of their duties as employees of the
   19    corporation.
   20                During the trial, certain testimony has been
   21    presented by way of deposition.       The deposition consisted of
   22    sworn, recorded answers to questions asked of the witness in
   23    advance of the trial by attorneys for the parties in the
   24    case.   Such testimony is entitled to the same consideration
   25    and is to be judged as to credibility and weighed and




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 13 of 140 PageID# 36529

                                                                            2015




     1   otherwise considered by you, insofar as possible, in the same
     2   way as if the witness had been present and had testified from
     3   the witness stand.     The Court ordered that the deposition
     4   videos be edited by the parties before they were presented to
     5   you to remove objections by counsel that are not of your
     6   concern.
     7              The rules of evidence may limit the ability of
     8   witnesses to testify as to opinions or conclusions.          Greater
     9   latitude is given to those whom we call expert witnesses.
   10    Witnesses who, by education or experience, have become
   11    experts in some art, science, profession, or calling may
   12    state an opinion as to relevant and material matters as to
   13    which they possess expertise and may also state their reasons
   14    for the opinion.
   15               The experts in this case were:      One, Dr. Ljerka
   16    Kunst on behalf of the proponents; and, two, Dr. Denis Murphy
   17    on behalf of the opponents.      Opinion testimony by qualified
   18    expert witnesses is competent evidence.        You should consider
   19    each expert opinion received in evidence in this case and
   20    give each such opinion the weight you find it deserves.
   21               You may disregard an expert opinion entirely if you
   22    should decide that any expert is unqualified or lacks
   23    objectivity or credibility, or if you should conclude that
   24    the factual basis or reasoning given in support of the
   25    opinion are not proven or sound, or that the opinion is




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 14 of 140 PageID# 36530

                                                                            2016




     1   outweighed by other evidence.
     2              During the course of a trial, the Judge occasionally
     3   asks questions of witnesses in order to bring out facts not
     4   then adequately explained by their testimony and to expedite
     5   the presentation of evidence.       Do not presume that the Judge
     6   holds any opinion on the matters to which the Judge's
     7   questions may have related.      Remember at all times that you,
     8   as jurors, are at liberty to disregard all questions by the
     9   Judge regarding the facts in determining the weight of the
   10    evidence, but you are governed by the Judge's instructions as
   11    to the law applicable to this case.
   12               Nothing the Judge says, nor any ruling of the Judge,
   13    nor any remark which the Judge has made is to be taken as an
   14    indication that the Judge has any opinion of the facts of the
   15    case or what that opinion may be.       It is the Judge's function
   16    to determine the law.      The determination of the facts and the
   17    weight of the evidence is your function.
   18               When one of the parties testifies unequivocally to
   19    facts within their own knowledge, those statements of fact
   20    and the necessary inferences from them are binding upon them.
   21    They cannot rely on other evidence in conflict with their own
   22    testimony to strengthen their case.        However, you must
   23    consider their testimony as a whole, and you must consider a
   24    statement made in one part of their testimony in the light of
   25    any explanation or clarification made elsewhere in their




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 15 of 140 PageID# 36531

                                                                            2017




     1   testimony.
     2              During the trial, evidence was introduced that a
     3   witness had previously made a statement (given testimony)
     4   that was inconsistent with his or her testimony at this
     5   trial.   The only purpose for which that evidence was admitted
     6   was its bearing on the witness's credibility.         It is not
     7   proof that what the witness may have said earlier is true.
     8              Certain exhibits have been shown to you during the
     9   trial that were illustrations.       We call those types of
   10    exhibits "demonstrative exhibits" or sometimes just
   11    "demonstratives" for short.      Demonstrative exhibits are a
   12    party's description, picture, or model to describe something
   13    involved in this trial.      If your recollection of the evidence
   14    differs from the demonstrative, you should rely on your own
   15    recollection.    Demonstrative exhibits are not evidence, but
   16    the witness's testimony concerning the demonstrative evidence
   17    may be evidence, if you find that they accurately illustrate
   18    the evidence to which they are directed.
   19               A preponderance of the evidence in the case means
   20    such evidence, when considered and compared with the evidence
   21    opposed to it, has more convincing force and produces in your
   22    mind a belief that what is sought to be proved is more likely
   23    true than not true.     To illustrate, if you were weighing the
   24    evidence on a scale and the scale tilted in favor of the
   25    person with the burden, then that person has proven his or




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 16 of 140 PageID# 36532

                                                                             2018




     1   her element or claim by a preponderance of the evidence.           In
     2   determining whether any fact in issue has been proven by a
     3   preponderance of the evidence, the jury may, unless otherwise
     4   instructed, consider the testimony of all the witnesses,
     5   regardless of who may have called them, and all exhibits
     6   received in evidence, regardless of who may have produced
     7   them.
     8              It does not make any difference as to whether the
     9   exhibits are marked for the proponents or for opponents.           The
   10    test is not which side brings the greater number of witnesses
   11    or presents the greater quantity of evidence, but which
   12    witnesses and which evidence appeal to your minds as being
   13    most accurate and otherwise trustworthy.
   14               Clear and convincing evidence is evidence that
   15    produces in your mind a firm belief or conviction as to the
   16    matter at issue.     Clear and convincing evidence involves a
   17    greater degree of persuasion than is necessary to meet the
   18    preponderance of the evidence standard.        This standard does
   19    not require proof to an absolute certainty, since proof to an
   20    absolute certainty is seldom possible in any case.
   21               I will now summarize the issues that you must decide
   22    at this stage of the case and for which I will provide
   23    instructions to guide your deliberations.         You must decide
   24    the following issues:
   25               Number one, whether proponents have proven by a




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 17 of 140 PageID# 36533

                                                                              2019




     1   preponderance of the evidence that opponents' products
     2   infringe claim 20 of the '541 patent.
     3              Two, whether opponents have proven by a
     4   preponderance of the evidence that they are co-owners of the
     5   patents-in-suit.
     6              Three, whether opponents have proven by clear and
     7   convincing evidence that the patents-in-suit are invalid.
     8              Before you can decide many of the issues in the
     9   case, you will need to understand the role of patent claims.
   10    The patent claims are the numbered sentences at the end of
   11    each patent.    The claims are important because it is the
   12    words of the claims that define what a patent covers.          The
   13    figures and text in the rest of the patent are intended to
   14    provide a description and/or examples of the invention and
   15    provide a context for the claims, but it is the claims that
   16    define the breadth of the patent's coverage.         Each claim is
   17    effectively treated as if it was a separate patent, and each
   18    claim my cover more or less than another claim.         Therefore,
   19    what a patent covers depends in turn on what each of its
   20    claims cover.
   21               You will need to understand what each claim covers
   22    in order to decide whether or not there is infringement of
   23    the claim.    The law says that it is the Judge's role to
   24    define the terms of the claims, and it is the Judge's role to
   25    apply the Judge's definitions to the issues that you are




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 18 of 140 PageID# 36534

                                                                            2020




     1   asked to decide in the case.       Therefore, as explained to you
     2   at the start of the case, you have been provided definitions
     3   of certain claim terms.      You must accept these definitions of
     4   certain words in the claims as being correct.         It is your job
     5   to take these definitions and apply them to the issues that
     6   you are deciding, including the issues of infringement,
     7   invalidity, and enforcement.
     8              I will now explain how a claim defines what it
     9   covers.    A claim sets forth in words a set of requirements.
   10    Each claim sets forth its requirements in a single sentence.
   11    If a device satisfies each of these requirements, then it is
   12    covered by the claim.
   13               There can be several claims in a patent.        Each claim
   14    may be narrower or broader than another claim by setting
   15    forth more or fewer requirements.       The coverage of a patent
   16    is assessed claim by claim.      In patent law, the requirements
   17    of a claim are often referred to as claim elements or claim
   18    limitations.
   19               When a thing, such as a product or a process, meets
   20    all of the requirements of a claim, the claim is said to
   21    cover that thing, and that thing is said to fall been the
   22    scope of that claim.     In other words, a claim covers a
   23    physical object, product, or process where each of the claim
   24    elements or limitations is present in that physical object,
   25    product, or process.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 19 of 140 PageID# 36535

                                                                            2021




     1              Sometimes the words in a patent claim are difficult
     2   to understand, and, therefore, it is difficult to understand
     3   what requirements these words impose.        It is my job to
     4   explain to you the meaning of the words in the claims and
     5   requirements those claims impose.       As I just instructed you,
     6   there are certain specific terms that I have defined, and you
     7   are to apply the definitions that I apply to you.          By
     8   understanding the meanings of a word in a claim and by
     9   understanding that the words of a claim set forth the
   10    requirements that a product or process must meet in order to
   11    be covered by that claim, you will be able to understand the
   12    scope of coverage for each claim.       Once you understand what a
   13    claim covers, you are then prepared to decide the issues that
   14    you will be asked to decide, such as infringement,
   15    invalidity, and enforcement.
   16               All right.   I think this would be a good time to
   17    take a little rest, stand up and move around, and so forth,
   18    while I organize the rest of the claims.        You can stand, if
   19    you want to.
   20               (There was a pause in the proceedings.)
   21               THE COURT:   All right, ladies and gentlemen.        The
   22    Judge will now explain to you the meanings of some of the
   23    words of the claims in the case and explain some of the
   24    requirements of these claims.       You must accept these
   25    definitions of the words in the claims as correct.          For any




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 20 of 140 PageID# 36536

                                                                             2022




     1   words in the claim for you that are not provided -- for any
     2   words in the claim -- excuse me.       There's a grammatical error
     3   here.
     4              For any words in the claim for which you are not
     5   provided with a definition, you should apply their common
     6   meaning.    You should not take the definitions of the language
     7   of the claims as an indication that the Judge has a view
     8   regarding how you should decide on the issues that you're
     9   being asked to decide, such as infringement, invalidity, and
   10    enforceability.     These issues are yours to decide.
   11               The meanings of the words and group of words from
   12    the patent claims so provided are as follows.         Now, again, I
   13    remind you that you'll have this all in writing.
   14               There's a term that says "at least [X]%."        The X
   15    will be a number, and since the numbers are different, that's
   16    why I put "[X]%."     This term generally has its plain and
   17    ordinary meaning.     Whether an upper limit is included depends
   18    on the context of the exact claim.        The Court will determine
   19    whether such claim should be read into the asserted claims.
   20               (There was a pause in the proceedings.)
   21               THE COURT:   I'll repeat that definition.
   22               This claim generally has its plain and ordinary
   23    meaning.    Whether an upper limit is included depends on the
   24    context of the exact claim.      Less than [X]%, this term
   25    generally has its plain and ordinary meaning.         Whether a




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 21 of 140 PageID# 36537

                                                                            2023




     1   lower claim is included depends on the context of the exact
     2   claim.
     3               Includes [X]%, that means the term means the same as
     4   comprises [X]%.
     5               The next is a sequence number.     You might remember
     6   that when the patents were being reviewed, it had S-E-Q ID
     7   number so and so, like 60-something or 100-something.          That
     8   means sequence ID number, but it's abbreviated.         No
     9   construction is necessary; this term means what it says.
   10                The next term is "operably linked to one or more
   11    promoters that are capable of directing expression in the
   12    cell/seed."    This term requires no construction.
   13                The next is "a desaturate or an exogenous
   14    desaturate."    This term has its plain and ordinary meaning.
   15                Let me see counsel at the bench.
   16                (The following was heard at the sidebar:)
   17                THE COURT:    I don't know how this instruction got
   18    through.    Nobody amended it.     It doesn't include any of the
   19    definitions that I gave which are in the materials that the
   20    jury has.    We'll just have to do this instruction over.
   21                Josh, this has to have the definitions that were
   22    given to the jury.       Do you have access to those?     Do you have
   23    the jury book?
   24                THE LAW CLERK:    I have the jury book right here.
   25                THE COURT:    This has to be changed right now.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 22 of 140 PageID# 36538

                                                                            2024




     1              THE LAW CLERK:     Judge, my book does not contain the
     2   defined terms.
     3              THE COURT:   Aren't the definitions in the book?
     4              THE LAW CLERK:     Claim construction number 14.      So
     5   which ones are we discussing?
     6              THE COURT:   Let me look at that.
     7              THE LAW CLERK:     This is an identical copy to what
     8   the jury has.
     9              THE COURT:   There should be another page here.
   10               THE LAW CLERK:     Is it in the back?
   11               THE COURT:   No.   That does not contain the claim
   12    construction that I gave.      That's wrong.    You're going to
   13    have to find the claim constructions that I gave somewhere.
   14               THE LAW CLERK:     Okay.   I'll pull them.
   15               THE COURT:   Is that the way it is in all the jury
   16    books?   Because if it is, it's wrong.
   17               (The following was heard in open court:)
   18               THE COURT:   Sorry, ladies and gentlemen, but the
   19    chart that is in your jury book is the same chart that is in
   20    that instruction, and I'm now investigating it, because it
   21    appears that your chart in the jury book is not complete.
   22               So we have to make that correction first to your
   23    jury book and then insert it in the instruction.
   24               Counsel can be working on that at the same time Josh
   25    is.   It's wrong in the jury book.      It's only one page long.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 23 of 140 PageID# 36539

                                                                             2025




     1   It leaves out a number of constructions.
     2              All right.   We'll move on.
     3              This case involves two types of patent claims:
     4   independent claims and dependent claims.        An independent
     5   claim sets forth all the requirements that must be met in
     6   order to be covered by that claim.        Thus, it is not necessary
     7   to look at any other claim to determine what an independent
     8   claim covers.
     9              In this case, for example, claim 1 of the '880
   10    patent is an independent claim.       The remainder of the claims
   11    in the '880 patent are dependent claims.        A dependent claim
   12    does not itself recite all of the requirements of the claim
   13    but refers to another claim for some of its requirements.            In
   14    this way, the claim depends on another claim.         A dependent
   15    claim incorporates all the requirements of the claim to which
   16    it refers.
   17               Here, claim 2 depends from claim 1.       The dependent
   18    claim then adds its own additional requirements.          To
   19    determine what a dependent claim covers, it is necessary to
   20    look at both the dependent claim and any other claim to which
   21    it refers.    A product that meets all the requirements of both
   22    the dependent claim and the claim to which it refers is
   23    covered by that dependent claim.
   24               If that sounds confusing, remember you'll have it to
   25    read in the jury room, so you can straighten out that meaning




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 24 of 140 PageID# 36540

                                                                            2026




     1   in your own mind.      What it means is that claim 1 stands all
     2   by itself as its own independent requirement.         That's called
     3   an independent claim.      A dependent claim is an addition to
     4   claim 1, such as claim 2, which adds a requirement.          But
     5   claim 2 incorporates all the claims in claim 1, plus what it
     6   says, if that's any clearer than what I read to you.
     7               As I did at the start of the case, I will first give
     8   you a general summary of each side's contentions in this
     9   case.    I will then provide you with detailed instructions on
   10    what each side must prove to win on each of its contentions.
   11                As I previously told you, proponents alleged
   12    opponents by making, using, selling, offering for sale in the
   13    past and in the future the seeds, oils, and plants containing
   14    what is called elite event LBFLFK --
   15                Okay.    We've heard initials that mean something,
   16    like PUFA, which means polyunsaturated fatty acid.          All
   17    right.   This line of letters means nothing.        It's just an
   18    arbitrary group of letters that somebody picked by computer
   19    or something.       But, anyway, they're not an abbreviation for
   20    anything.
   21                -- including plant lines by the name of -- and these
   22    don't have any meaning other than for identifying
   23    something -- 17PH9093, 17PH9095, 17PH9096.         All of these
   24    plant lines and the elite event are alleged to infringe the
   25    following claims.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 25 of 140 PageID# 36541

                                                                            2027




     1              Okay.   Group A.   Remember we talked about Group A,
     2   B, D, and E.    I don't remember any Group C, but we talked
     3   about Group A, B, D, and E.      I'm only going to give you the
     4   last three numbers of the patent, because that's how we've
     5   been referring to them.
     6              Group A contains claim 1 and claim 33 of patent
     7   '357.   Secondly, it contains claim 5 of patent '579.         Third,
     8   it contains claim 5 of patent number '033.         Four, it contains
     9   claims 2 and 10 of patent number '880.
   10               All right.   Moving on to Group B, which is a group
   11    of one, it contains patent number '792.
   12               Group D, also a group of one, contains claim 20 of
   13    patent number '541.
   14               And Group E contains claim 1 of patent number '084.
   15               I will refer to these claims collectively as the
   16    asserted claims and the patents collectively as the
   17    patents-in-suit.
   18               BASF's elite event, LBFLFK, and Cargill's plant
   19    lines 17PH9093, 17PH9095, and 17PH9096 are the products
   20    accused of patent infringement.       I will refer to these
   21    products collectively as "the accused products."
   22               Opponents argue that the asserted claims are invalid
   23    or unenforceable.     The opponents also argue that the accused
   24    patents do not infringe claim 20 of the '541 patent.          It is
   25    your job to decide whether the asserted claims of the




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 26 of 140 PageID# 36542

                                                                            2028




     1   patents-in-suit are infringed by the accused products and are
     2   valid and enforceable.
     3              All right.   Now, instruction 20 contains a further
     4   description of the patents and tells you something about how
     5   to find them in your book.      And I'm not going to read all the
     6   numbers, because you're going to have all the numbers in the
     7   instruction which is given to you.
     8              All right.   Before you decide whether the
     9   proponents' -- CSIRO, Nuseed, and GRDC -- patents are invalid
   10    or whether BASF and Cargill has infringed the claims of these
   11    patents, you will have to understand the patent claims.           The
   12    patent claims are numbered sentences at the end of the
   13    patent.    The patent claims here are -- and we've got the
   14    exact page to go to, and, in addition to that, these
   15    assembled claims are highlighted in blue, I hope, in the
   16    copies of the patent contained in your binders.
   17               The yellow claims highlighted in the copies of your
   18    binders are not themselves asserted but are claims from which
   19    an asserted claim depends.
   20               Now, remember, if it's a dependent claim, then it's
   21    included in any claim which depends on it.         So if you have a
   22    dependent claim, you must look at both the dependent claim
   23    and the independent claim on which it depends to get all of
   24    the requirements of the claim.
   25               These claims are intended to define in words the




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 27 of 140 PageID# 36543

                                                                            2029




     1   boundaries of the inventors' rights.        Only the claims of the
     2   patent may be infringed.      Neither the written description nor
     3   the drawings of a patent can be infringed.         Each of the
     4   claims must be considered individually.        You must use the
     5   same claim meaning for both your decisions on infringement
     6   and your decisions on invalidity and enforceability.
     7               To determine infringement under claim 20 of the '541
     8   patent, you must compare each of the accused products with
     9   that claim using the Court's instructions as to the meaning
   10    of the claim.    A patent claim is infringed only if one or
   11    more of opponents' accused products include each and every
   12    element or method step in the patent claim under
   13    consideration.
   14                If opponents' accused products do not contain one or
   15    more elements or method steps recited in the claim being
   16    considered, then the respective company does not infringe
   17    that claim.    The accused products should be compared to the
   18    invention described in the patent claim if it is alleged to
   19    infringe.
   20                The accused products should not be compared to the
   21    embodiments of proponents' patent in determining
   22    infringement.    The same element or method step of the accused
   23    product may satisfy more than one element of a claim.
   24                The question is, "What about Group C, patent '346,
   25    claim 13?"




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 28 of 140 PageID# 36544

                                                                            2030




     1              That patent is no longer part of the case.        Somebody
     2   is very observant, but that patent is no longer part of the
     3   case.
     4              BASF and Cargill contend that the claims of the
     5   patent at issue are invalid because the claimed inventions
     6   are obvious.    A claimed invention is obvious if it would have
     7   been obvious to a person of ordinary skill in the art of the
     8   claimed invention as of the date of invention.
     9              What instruction number is that?
   10               THE CLERK:   22.
   11               THE COURT:   Prior art to all of the patents-in-suit
   12    may include items that were publicly known or that had been
   13    used or offered for sale, publication, or patents that
   14    disclosed the claimed invention or elements of the claimed
   15    invention.    To be prior art, the item or reference must have
   16    been made, known, used, published, or patented either before
   17    the invention was made or more than one year before the
   18    filing date of the patent application.        However, prior art
   19    does not include a publication that describes the inventor's
   20    own work and was published less than one year before the date
   21    of the invention.
   22               The date of invention is either when the claimed
   23    invention was reduced to practice, which can be the date the
   24    invention was fully described in a patent application that
   25    led to the asserted claim, was filed, sometimes referred to




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 29 of 140 PageID# 36545

                                                                            2031




     1   as a constructive reduction to practice, or when conceived,
     2   provided the inventor was diligent in reducing the invention
     3   to practice.
     4              Diligence means working continuously but not
     5   necessarily every day.
     6              Conception is the mental part of an inventive act,
     7   that is, the formation in the mind of the inventor of a
     8   definite and permanent idea of the complete and operative
     9   invention as it is thereafter to be applied in practice, even
   10    if the inventor did not know at the time that the invention
   11    would work.
   12               Conception of an invention is complete when the idea
   13    is so clearly defined in the inventor's mind that if the idea
   14    were communicated to a person having ordinary skill in the
   15    field of technology, he or she would be able to reduce the
   16    invention to practice without undue research or
   17    experimentation.     The requirement does not mean that the
   18    inventor has to have a prototype built or actually explain
   19    his or her invention to another person, but there must be
   20    some evidence beyond the inventor's own testimony that
   21    corroborates the date on which the inventor had the complete
   22    idea.
   23               Conception may be proven when the invention is shown
   24    in its complete form by drawings, disclosure to another
   25    person, or other forms of evidence presented at trial.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 30 of 140 PageID# 36546

                                                                            2032




     1              A claimed invention is reduced to practice when it
     2   has actually been constructed, used, or tested sufficiently
     3   to show that it will work for its intended purpose or when
     4   the inventor files a patent application.        An invention may
     5   also reduce to practice, even if the inventor has not made or
     6   tested a prototype of the invention, if it has been fully
     7   described in the filed patent application.
     8              What qualifies as prior art on whether a patent
     9   properly claims priority back to its initial application or
   10    the prior invention date of the patented claim, if proven.
   11    Therefore, different patents may have different priority
   12    dates.   In this case, the opponents, BASF and Cargill, claim
   13    the following items of prior art:
   14               As to the '579, '357, '033, and '880 patents, Olga
   15    F. Sayanova and Jonathan A. Napier --
   16               All right.   This next word requires a little study
   17    to pronounce.
   18               MR. DAVIS:   Aikosa Penta Einoic.
   19               THE COURT:   What?
   20               MR. DAVIS:   Aikosa Penta Einoic --
   21               THE COURT:   -- acid, biosynthetic roots, and the
   22    potential for synthesis in transgenic plants,
   23    65 Phytochemistry 147-158, 2004, which is later referred to
   24    as Sayanova 2004.
   25               Mercifully, I won't have to try to read that word




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 31 of 140 PageID# 36547

                                                                            2033




     1   again.
     2              Frederic Domergue, et al., Acyl Carriers Used As
     3   Substrates By the Desaturase and Elongases Involved in Very
     4   Long-Chain Polyunsaturated Fatty Acid Biosynthesis
     5   Reconstituted in Yeast, 278 (37 J Biol Chem.) 35115 to 35126,
     6   2003, which is called Domergue 2003.
     7              C, Production of Very Long Polyunsaturated Fatty
     8   Acids in Oilseed Plants, International Publication No.
     9   W02004/071467, which is called Kinney 2004.
   10               As to the '792 patent, Sayanova 2004 and Kinney
   11    2004.
   12               The first factor in deciding obviousness based on
   13    prior art includes the following items introduced during the
   14    trial.
   15               Now, I just told you that two of those apply to the
   16    '792 patent, and all three are claimed by the opponents to
   17    apply to '579, '357, '033, and '880.
   18               All right.   The first factor in deciding obviousness
   19    based on the prior art includes the following items, the ones
   20    I just read:    Sayanova, which is identified as Joint
   21    Exhibit 39; Domergue, which is described as Joint Exhibit 66;
   22    Kinney, which is described as Joint Exhibit 67.
   23               Joint Exhibit is JX.     That's the way the exhibit is
   24    marked.
   25               A prior art reference may be considered if it




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 32 of 140 PageID# 36548

                                                                             2034




     1   discloses information designed to solve any problem or need
     2   addressed by the patent.      A prior art reference may also be
     3   considered if it discloses information that has obvious use
     4   beyond its main purpose and if a person of ordinary skill in
     5   the art would reasonably examine that reference when trying
     6   to solve any problem or need addressed by the patent.
     7              The second factor you must analyze is whether there
     8   are any relevant differences between the prior art and the
     9   claimed invention from the view of a person of ordinary skill
   10    in the art as of the dates in the third factor.         Those are
   11    the dates of application or invention, and I'll give them to
   12    you later.
   13               Your analysis must determine the impact, if any, of
   14    such differences on the obviousness or nonobviousness of the
   15    claimed invention as a whole and not merely some part of it.
   16               In analyzing the relevance of the differences
   17    between the claimed invention and the prior art, you do not
   18    need to look for precise teaching in the prior art directed
   19    to the subject matter of the claimed invention.         You may
   20    consider the inferences and creative steps that a person of
   21    ordinary skill in the art would have employed in reviewing
   22    the prior art at the time of the invention.
   23               For example, if the claimed invention combined
   24    elements known in the prior art and the combination yielded
   25    results that were predictable to a person of ordinary skill




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 33 of 140 PageID# 36549

                                                                            2035




     1   in the art at the time of the invention, then this evidence
     2   would make it more likely that the claim was obvious.
     3              On the other hand, if the combination of known
     4   elements yielded unexpected or unpredicted results, or if the
     5   prior art teaches away from combining the known elements,
     6   then this evidence would make it more likely that the claim
     7   successfully combined those elements and was not obvious.
     8              Importantly, a claim is not proven obvious merely by
     9   demonstrating that each of the elements was independently
   10    known in the prior art.      Most, if not all, inventions rely
   11    upon building blocks long known and claimed discoveries,
   12    almost of necessity, will likely be combinations of what was
   13    already known.     Therefore, you should consider whether a
   14    reason existed at the time of the invention that would have
   15    prompted a person of ordinary skill in the art in the
   16    relevant field to combine the teachings in the way the
   17    claimed invention does.
   18               The reason would come from the prior art, the
   19    background knowledge of one of ordinary skill in the art, the
   20    nature of the problem or need to be addressed, market demand,
   21    or common sense.     If you find that a reason existed at the
   22    time of the invention to combine the elements of the prior
   23    art to arrive at the claimed invention and there would have
   24    been a reasonable expectation of success for doing so, this
   25    evidence would make it more likely that the claimed invention




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 34 of 140 PageID# 36550

                                                                              2036




     1   was obvious.
     2              Similarly, you may consider the possibility that a
     3   reference teaches away from the claimed invention.          A
     4   reference teaches away from the invention when it would have
     5   discouraged a person of ordinary skill in the art, as of the
     6   dates in the third factor, from practicing the claimed
     7   invention or when such a person would be led in a different
     8   direction when practicing the claimed invention.          You must
     9   undertake this analysis separately for each claim that
   10    opponents contend is obvious.
   11               The third factor provides that the question of
   12    invalidity of a patent is determined from the perspective of
   13    a person of ordinary skill in the art in the field of the
   14    claimed invention as of the dates below.
   15               Remember, we said in the prior instruction that you
   16    had to consider the dates in the third factor.         These are the
   17    dates you have to consider.
   18               Claim 5 of the '579 patent, claim 5 of the '033
   19    patent, claims 1 and 33 of the '357 patent, and claims 2 and
   20    8 of the '880 patent, the date is in dispute.         BASF/Cargill
   21    assert that the date should be no earlier than April 2, 2004.
   22    CSIRO, Nuseed, and GRDC, the proponents, assert that the date
   23    for claim 1 of the '357 patent and claim 2 of the '880 patent
   24    should be February of 2003.      Claim 4 of the '792 patent, the
   25    date should be no earlier than November 18, 2008.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 35 of 140 PageID# 36551

                                                                            2037




     1              When determining the level of ordinary skill in the
     2   art, you should consider all of the evidence submitted by the
     3   parties including evidence of, number one, the level of
     4   education and experience of persons actively working in the
     5   field as of the dates listed above, including the inventors
     6   and the scientists employed by the proponents and opponents;
     7   two, the types of problems encountered in the art as of the
     8   dates listed above; and, three, the sophistication of the
     9   technology in the art as of the dates listed above, including
   10    the rapidity with which innovations were made in the art as
   11    of the dates listed above.
   12               The fourth factor provides that before deciding the
   13    issue of obviousness for each claimed patent of the patents
   14    at issue, you must also consider certain factors which may
   15    help to determine whether the invention would have been
   16    obvious.    No factor alone is dispositive, and you must
   17    consider the obviousness or nonobviousness of the invention
   18    as a whole.
   19               Certain of these factors include:       Were CSIRO,
   20    Nuseed, and GRDC's products covered by the claim commercially
   21    successful due to the merits of the claimed invention rather
   22    than due to advertising, promotion, salesmanship or features
   23    of the product other than those found in the claim?
   24               Two, was there a long-felt need for solution to the
   25    problem facing the inventors which was satisfied by the




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 36 of 140 PageID# 36552

                                                                            2038




     1   claimed invention?
     2              Three, did others try but fail to solve the problem
     3   solved by the claimed invention?
     4              Four, did others copy the claimed invention?
     5              Five, did the claimed invention achieve unexpectedly
     6   superior results over the closest prior art?
     7              Six, did others in the field or other opponents
     8   praise the claimed invention or express surprise at the
     9   making of the claimed invention?
   10               Did others accept licenses under the patents at
   11    issue because of the merits of the claimed invention?
   12               Answering all or some of these questions "Yes" may
   13    suggest that the claim was not obvious.        These factors are
   14    relevant only if there is a connection or a nexus between the
   15    factor and the invention covered by the patent claims.
   16               Even if you conclude that some of the above factors
   17    have been established, those factors should be considered
   18    along with all the other evidence in the case, determining
   19    whether the opponents have proven that the claimed invention
   20    would have been obvious.
   21               There are also factors which can support obviousness
   22    in the invention.     For example, independently made,
   23    simultaneous inventions are evidence that the claimed
   24    invention was the product of one of ordinary skill in the
   25    art.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 37 of 140 PageID# 36553

                                                                            2039




     1              The patent law contains certain requirements for the
     2   part of the patent called the specification.         BASF and
     3   Cargill, the opponents, contend that the claims at issue are
     4   invalid because the specification of the patents at issue do
     5   not contain an adequate written description of the invention.
     6   To succeed, opponents must show by clear and convincing
     7   evidence that the specifications fails to meet the law's
     8   requirement for written description of the invention.
     9              In the patent application process, the applicant may
   10    keep the originally filed claims or change the claims between
   11    the time the patent application is first filed and the time a
   12    patent is issued.     An applicant may amend the claims or add
   13    new claims.    These changes may narrow or broaden the scope of
   14    the claims.    The written description requirement ensures that
   15    the issue claimed corresponds to the scope of the written
   16    description that was provided in the original application.
   17               In deciding whether the patent covers this written
   18    description requirement, you must consider the description
   19    from the viewpoint of a person having ordinary skill in the
   20    field of technology of the patent when the application was
   21    filed.   The written description requirement is satisfied if a
   22    person having ordinary skill, reading the original patent
   23    application, would have recognized that it describes the full
   24    scope of the claimed invention, as it is finally claimed in
   25    the issued patent, and the inventor actually possessed that




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 38 of 140 PageID# 36554

                                                                            2040




     1   full scope by the filing date of the original application.
     2              The written description requirement may be satisfied
     3   by any combination of the words, structures, figures,
     4   diagrams, formulas, or other similar descriptive information
     5   contained in the patent application.        The full scope of a
     6   claim or any particular requirement in a claim need not be
     7   expressly disclosed in the original patent application if a
     8   person having ordinary skill in the field of technology of
     9   the patent at the time of filing would have understood that
   10    the full scope or missing requirement is in the written
   11    description in the specification of the patent.         The written
   12    description requirement does not require proponents to prove
   13    to the skilled reader that the invention worked.
   14               An inventor may file continuation patent
   15    applications.    A continuation patent application is an
   16    application that claims priority to an earlier filed patent
   17    application, which is referred to as the original patent
   18    application for the parent patent application.
   19               Continuation patent applications must share the same
   20    specifications, as well as inventors, as the original patent
   21    application.    Thus, continuation patent applications receive
   22    the benefit of the invention date of the original patent
   23    application, and any new claims must be supported by the
   24    specification from the original patent application.          Any
   25    patent that ultimately issues from a continuation patent is




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 39 of 140 PageID# 36555

                                                                            2041




     1   subject to the same period of patent protection as the patent
     2   that issues from the original patent application.
     3              There is nothing improper, illegal, or inequitable
     4   about filing a continuation patent application in order to
     5   obtain the right to exclude a competitor's product from the
     6   market or to amend or insert claims intended to cover a
     7   competitor's project that the application or its attorney
     8   have learned about during the prosecution of a patent
     9   application.
   10               The fact that a patent is a continuation patent does
   11    not render it inherently more likely to fail the written
   12    description requirement, and it does not change the burden of
   13    proof with respect to invalidity.       However, it is improper to
   14    file such additional or amended claims if they are based upon
   15    information obtained in violation of a legal duty.
   16               On March 1, 2008, BASF and CSIRO entered into a
   17    contract, the Materials Transfer and Evaluation Agreement, or
   18    MTEA, in order to collaborate to jointly evaluate their
   19    respective genetic developments to see if there were options
   20    for further enhancing the levels of omega-3 fatty acids in
   21    canola.
   22               Although the MTEA contract terminated by its terms
   23    in 2010, several provisions survived the termination; that
   24    is, several requirements of the MTEA continued to bind the
   25    parties, even though the contract terminated and they were no




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 40 of 140 PageID# 36556

                                                                            2042




     1   longer working together.
     2              Among the provisions that continued to bind the
     3   party after the termination of the MTEA contract are the
     4   ownership provisions.      In order to succeed in their ownership
     5   claim, BASF must show by a preponderance of the evidence that
     6   there was a legally enforcing obligation between CSIRO and
     7   BASF, that CSIRO breached that obligation, that BASF is
     8   entitled to a remedy as a result, and that the appropriate
     9   remedy is co-ownership of CSIRO's patents.
   10               CSIRO denies it breached the contract.        Under the
   11    MTEA, BASF and CSIRO retained ownership of their separate
   12    materials, even if they were shared under the MTEA, and could
   13    use their own materials for their own purposes outside the
   14    MTEA, but during the collaboration under the MTEA contract,
   15    jointly treated new generic materials, jointly created
   16    genetic lines, and joint research results were jointly owned
   17    by BASF and CSIRO immediately upon their creation.
   18               If you find from a preponderance of the evidence
   19    that any such genetic materials, genetic lines, or research
   20    results were incorporated into any of the asserted patents,
   21    then BASF is a co-owner of such patent, and you must find
   22    that the opponents do not infringe upon any such patent.
   23               All right, ladies and gentlemen.       That completes the
   24    Court's instructions.      I will have a brief instruction for
   25    you after the attorneys finish their argument, but it's time




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 41 of 140 PageID# 36557

                                                                            2043




     1   for our morning break, so you may step into the jury room for
     2   your recess.
     3              (The jury exited the courtroom.)
     4              MR. DAVIS:    Your Honor, whenever the Court is ready,
     5   I need to raise one point.
     6              THE COURT:    Well, instruction number 17 does not
     7   contain any of the Court's constructions, and I know that
     8   some of the constructions I made as a result of the Markman
     9   hearing were rendered obsolete by the patents that the
   10    proponents chose to assert, but I know that there was one in
   11    there about -- the one you wanted me to reconsider, about
   12    the --
   13               MR. ZAHEER:    The vertebrate limitation?
   14               THE COURT:    Huh?
   15               MR. ZAHEER:    The vertebrate issue?     Yes.
   16               THE COURT:    Is that included in any of the patents?
   17               MR. ZAHEER:    It is.   It says -- it's the term on the
   18    page that refers to an Acyl-CoA desaturase.         That is in the
   19    patents that are asserted.
   20               Your Honor, we've -- taking the Court's
   21    instructions, we've gone through and proposed a revision to
   22    the table that does two things:       One, takes out sort of the
   23    legal commentary that was in the chart; and, number two,
   24    looks at the agreed glossary or definition of terms that the
   25    parties came up with and just inserts those in the relevant




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 42 of 140 PageID# 36558

                                                                            2044




     1   places.    And I can hand up -- hand that up to Your Honor.
     2              THE COURT:    All right.   Well, they should be in the
     3   jury's book, too.
     4              MR. ZAHEER:    Yes, those are in the jury's book, as I
     5   understand it.
     6              THE COURT:    They are?    Well, we didn't find them
     7   when we looked for them.
     8              MR. DAVIS:    While counsel is conferring behind me,
     9   Your Honor, Your Honor got two paragraphs into instruction
   10    number 22 and then made an edit to "cutoff date" and changed
   11    that to "date of invention," and then I think Your Honor
   12    passed that instruction to Mr. Lang.        I just wanted to point
   13    out that further down in 22 the words "cutoff date" appear
   14    two more times, so Your Honor may need to make that
   15    additional change in those other places.
   16               THE COURT:    Instruction number 22?     I think that's
   17    one that we made another correction in.
   18               MR. DAVIS:    So that in instruction 22 the second
   19    sentence that ended in "person of ordinary skill in the art
   20    of the claimed invention as of the cutoff date," Your Honor
   21    red-lined "cutoff date" and read "invention," which is fine,
   22    but the words "cutoff date" appear at the end of the
   23    subsequent paragraph and also appear in the line --
   24               THE COURT:    So we should change that to "date of
   25    invention"?




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 43 of 140 PageID# 36559

                                                                            2045




     1               MR. DAVIS:    And also at Line 3.
     2               THE COURT:    Wait a minute.   Let me deal with one at
     3   a time.
     4               MR. DAVIS:    Yes, sir.
     5               THE COURT:    That should be as of the date of
     6   invention.    I've changed it.     There's one in the second
     7   sentence, and I'm now changing the one in the third paragraph
     8   as to "the date of invention."
     9               MR. DAVIS:    And then it appears one other time at
   10    the arabic number 3 at the end of that line, as well.
   11                THE COURT:    Okay.   All right.   Now --
   12                MS. FLANAGAN:   Your Honor, I -- on the claim
   13    construction, what was --
   14                THE COURT:    I'm sorry?
   15                MS. FLANAGAN:   Your Honor, proponents just handed up
   16    a revision on the claim construction that is still not
   17    accurate.    I have hand marked what needs to stay.
   18                THE COURT:    Well, do the proponents agree with your
   19    change?
   20                MR. ZAHEER:   My understanding is that opponents are
   21    indicating that there are some terms that were omitted from
   22    what I handed up to you, and I believe that they were omitted
   23    from the earlier chart, as well.       And so I believe that we're
   24    fine with reinserting those, the ones that were omitted.           I
   25    think we're just checking to make sure that we agree on




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 44 of 140 PageID# 36560

                                                                            2046




     1   everything.
     2              THE COURT:    Okay.
     3              (There was a pause in the proceedings.)
     4              MR. ZAHEER:    So, Your Honor, we are in agreement
     5   about -- there, I think, are three terms that were pulled off
     6   the list that should not be pulled off the list.
     7              THE COURT:    And we also should have the definitions.
     8              MR. ZAHEER:    Yeah, so the terms are there, and then
     9   the Court's construction is there, and I don't think any of
   10    these require additional definitions from the glossary.           It's
   11    just three items that --
   12               THE COURT:    Is the glossary of definitions in the
   13    jury's book?
   14               MR. ZAHEER:    Yes, it is.     It's called "List of
   15    Defined Terms," I believe.
   16               THE CLERK:    Yes, sir.    It's on tab 1.   Yes, sir,
   17    it's right here.     Tab 1.    It's a list of defined terms.
   18               THE COURT:    Okay.
   19               MR. ZAHEER:    And so I think we can just hand this up
   20    to Mr. Lang, perhaps, and we'll get those back in.
   21               We're happy to address it with Mr. Lang, as well, if
   22    that would be helpful.
   23               THE COURT:    All right.      You want to add "promoter"?
   24    "Seed preferred promoter" should be in there.
   25               MS. FLANAGAN:      Correct.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 45 of 140 PageID# 36561

                                                                            2047




     1               THE COURT:    And "promoter" -- this promoter language
     2   goes with the statement, "This term requires no
     3   construction."     That is in there, right?     Where it says,
     4   "Promoter, a DNA sequence that determines..." that's supposed
     5   to be in there?
     6               MR. ZAHEER:   So that's the definition from the
     7   glossary.    We had understood Your Honor wanted to include
     8   what you had called decoding the jargon in there for the
     9   jury's benefit.
   10                THE COURT:    All right.   Then we should have the
   11    "desaturase" definition, with two of the definitions beside
   12    it.   You want those in there?
   13                MR. ZAHEER:   It's Your Honor's preference.      The
   14    actual construction of the Court is what is provided at the
   15    top, and if it's Your Honor's preference to include the
   16    glossary definition, that's what we understood you wanted us
   17    to do, and so that's why that's included.
   18                THE COURT:    Well, I think it makes sense to do that.
   19                MR. ZAHEER:   And we're fine with that.
   20                THE COURT:    Okay.
   21                MS. FLANAGAN:   Same for opponents.
   22                (There was a pause in the proceedings.)
   23                MR. ZAHEER:   Your Honor, "includes" is actually not
   24    in any of the asserted claims, so I think the easiest
   25    resolution may be just to remove the "includes" line.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 46 of 140 PageID# 36562

                                                                            2048




     1              THE COURT:    Do you agree with that, remove the
     2   "includes" line?
     3              MS. FLANAGAN:    We can remove the "includes" line.
     4              THE COURT:    All right.   Now, this -- what's
     5   contained in this instruction -- of course, this goes at the
     6   end, too, that one little paragraph.        We need a copy of this
     7   for each of the jury books, right?
     8              All right.    Well, that stipulated construction
     9   should go in there, too, right?
   10               MS. FLANAGAN:    We have --
   11               THE COURT:    The stipulated construction where it
   12    says, "Brassica plant" --
   13               MS. FLANAGAN:    Right.
   14               THE COURT:    -- that goes in there?
   15               MS. FLANAGAN:    Correct, as well as the "about."
   16               THE COURT:    Okay.   We'll take a 15-minute break.
   17               (Recess from 11:49 a.m. to 12:16 p.m.)
   18               MR. ZAHEER:    Your Honor, we also prepared a revised
   19    version of the chart that's agreed between the parties.           It's
   20    probably the same thing as what I'm being handed.
   21               THE COURT:    Did you pass them back their model, too?
   22               THE LAW CLERK:    Yes, Judge.
   23               THE COURT:    Okay.   Well, just make sure that the
   24    instruction comports with the model.        Does it?
   25               MR. ZAHEER:    I think we're checking right now, but I




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 47 of 140 PageID# 36563

                                                                              2049




     1   can hand this up, as well, if that's more efficient.
     2              I'm told that it may not be the same.       While we're
     3   looking at that, I also wanted to go back to instruction
     4   number 22 and just alert the Court that you didn't finish
     5   reading the instruction.      You only read the first two
     6   paragraphs but not the remainder of 22.
     7              THE COURT:    All right.   Okay.
     8              (The jury entered the courtroom.)
     9              THE COURT:    All right, ladies and gentlemen.         You'll
   10    recall that I was reading what is instruction number 17 to
   11    you when I discovered it was missing some parts.          Okay.    The
   12    parts that are missing are the last tab in your jury book.
   13    I'm having those duplicated now, and you can substitute what
   14    I'm giving you for the last tab in your jury book, because
   15    that's incomplete.      And that's the reason why the instruction
   16    was incomplete, so I'm going to reread part of the
   17    instruction for you.     And when we finish duplicating it, I'm
   18    going to give you a replacement for the last tab in your
   19    book, which are definitions that appear in the patent terms.
   20               And so this is instruction 17:
   21               The Judge will now explain to you the meaning of
   22    some of the words of the claims in this case and explain some
   23    of the requirements of the claims.        You must accept these
   24    definitions of these words in the claims as correct.          For any
   25    words in the claim for which you are not provided with a




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 48 of 140 PageID# 36564

                                                                            2050




     1   definition, you should apply their common meaning.
     2              In other words, I didn't write a definition of any
     3   terms.   We only defined those terms which we felt like needed
     4   defining, which were not that many, actually.
     5              You should not take the definitions of the language
     6   of the claims as an indication that the Judge has a view
     7   regarding how you should decide on the issues that you are
     8   being asked to decide, such as infringement, invalidity, and
     9   enforceability.     These issues are yours to decide.       The
   10    meanings of the words and the groups of words from the patent
   11    so provided are as follows.      And we have the chart.
   12               Now, I'm not going to try to read the chart to you
   13    because it would just be confusing just to read it.          You have
   14    to look at it.
   15               And then at the end of the chart it says, the use of
   16    the term plain and ordinary meaning or common meaning, with
   17    respect to the Court's claim construction in the case, refers
   18    to the meaning of a term as viewed from the perspective of a
   19    person having ordinary skill in the art.        So that's the way
   20    you should interpret these terms -- and all the terms -- in
   21    the patents.
   22               Now, let's go to instruction 22.       Now, there was
   23    a -- I didn't read the entire instruction to you because
   24    there were some typographical errors in the instruction, so
   25    I'll reread instruction 22.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 49 of 140 PageID# 36565

                                                                            2051




     1              BASF and Cargill contend that claims of the patent
     2   at issue are invalid because the claimed inventions are
     3   obvious.    A claimed invention is invalid as obvious if it
     4   would have been obvious to a person of ordinary skill in the
     5   art of the claimed invention as of the date of invention.           In
     6   deciding obviousness, you must avoid using hindsight; that
     7   is, you should not consider what is known today or what was
     8   learned from the teachings of the patent.         You should not use
     9   the patent as a road map for selecting and combining terms of
   10    prior art.    You must put yourself in the place of a person of
   11    ordinary skill in the art as of the date of invention.
   12               The following factors must be evaluated to determine
   13    whether BASF and Cargill have established that the claimed
   14    invention is obvious:      The scope and content of the prior art
   15    relied upon by BASF and Cargill.
   16               Number 2, the differences, if any, between the
   17    claimed invention of the patents at issue that BASF and
   18    Cargill contend is obvious and the prior art.
   19               Number 3, the level of ordinary skill in the art as
   20    of the date of the invention.
   21               And, number 4, additional considerations, if any,
   22    that indicate that the invention was obvious or not obvious.
   23               Each of these factors must be evaluated, although
   24    they may be analyzed in any order, and you must perform a
   25    separate analysis for each of the claims.         I will now explain




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 50 of 140 PageID# 36566

                                                                             2052




     1   each of the claims in the four patents in more detail, which
     2   I did in the following instructions.
     3              So that is all of instruction number 22.        I have
     4   your question here, and you want to know if you can leave as
     5   soon as closing arguments are completed because you have
     6   family obligations with respect to Halloween.         The answer to
     7   that is, "Yes."      When the closing arguments are over, we may
     8   adjourn, and you can come back tomorrow morning and begin
     9   your deliberations.     It's not on your own.      You said can you
   10    do it on your own tomorrow morning.        You may not begin your
   11    deliberations until you're convened in the courtroom and the
   12    Court says, "Please retire and begin your deliberations."
   13    That's to prevent any accident, such as talking about the
   14    case before all the jurors are not present, or whatever.            So
   15    don't talk about the case until the Court calls you in and
   16    then you adjourn to the jury room to begin your
   17    deliberations.
   18               All right.    We're now going to begin with the
   19    closing arguments beginning with the proponent.
   20               MR. NG:    May it please the Court.
   21               Ladies and gentlemen of the jury, good afternoon.
   22    Again, I'm Michael Ng, representing the proponents, CSIRO,
   23    BASF -- sorry -- CSIRO, GRDC, and Nuseed.
   24               On behalf of all of our team, on behalf of our
   25    clients, and on behalf of the opponents, we want to say thank




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 51 of 140 PageID# 36567

                                                                            2053




     1   you.    Serving on a jury is an extremely important public
     2   service, but we recognize that it's a sacrifice; that it's
     3   taking you away from your families, from your friends, from
     4   your jobs, and we recognize that that's a burden, and we
     5   appreciate your time, and we certainly appreciate your
     6   attention.    That's been noticed, and we want to take that
     7   into account and say thank you.
     8              We've learned a lot over the last three weeks, and I
     9   think one of the things that we all agree on is that this
   10    technology is groundbreaking.       Mr. Zacharias said, on the
   11    first day of testimony, that it's a game-changer.          The world
   12    is running out of omega-3 fatty acids, and this technology
   13    will fix that.     It's important because it's going to relieve
   14    the pressure on our oceans, on the wild fish that live there,
   15    and it's going to help us grow healthy, vibrant fish in a
   16    farmed environment, and that's all going to provide a health
   17    benefit for people of all ages.
   18               There's been a race to solve this important problem.
   19    CSIRO, Nuseed, GRDC, Cargill, BASF, they were all in the
   20    race.   There were others in the race; Dow, DuPont, Monsanto.
   21    Everyone wanted to teach plants to make omega-3 fatty acids,
   22    to grow them in a crop, but one thing is undisputed.          CSIRO
   23    was the first to get a patent on the invention that allowed
   24    canola to grow omega-3s, to get all the way to DHA.          That's
   25    undisputed, and that should be the end of the story.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 52 of 140 PageID# 36568

                                                                             2054




     1              That's how patents work.     You get a patent to
     2   protect your technology, and if you win that race, you get
     3   protection for a limited amount of time.        Those are the
     4   rules.   That's the whole point of our patent system, and that
     5   system is written right into our United States Constitution.
     6              But rather than respect CSIRO's rights, BASF and
     7   Cargill made a choice.      They decided to simply ignore CSIRO's
     8   patents and move ahead with developing canola that they now
     9   admit uses CSIRO's technology.
   10               You heard that they were invited to try to work out
   11    a deal with Nuseed, CSIRO's commercial partner, but they
   12    didn't do that.     They never got permission.      Instead, they
   13    filed this lawsuit, again, where they admit infringement but
   14    offer up a smattering of after-the-fact excuses they hope
   15    will convince you that it's okay to trample on our rights.
   16               So now it's up to you.     Are BASF and Cargill going
   17    to get away with it, or do they, too, have to play by the
   18    rules?
   19               Mr. Boles, can we put up slide 2, please?
   20               Here's what you're going to be asked to decide.
   21    Your Honor just instructed you.       The first issue is
   22    infringement, validity, as two components, and then the issue
   23    of ownership, co-ownership.
   24               Let's take a quick look at these before we go
   25    through them in detail over the next hour.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 53 of 140 PageID# 36569

                                                                            2055




     1              Let's start with infringement.      Infringement is our
     2   burden, and it might be hard to believe there's anything easy
     3   in this case, but this one is actually an easy one.          For six
     4   of seven patents that are left in the case, they stipulate
     5   that they infringe.     There's only one left, and Dr. Kunst
     6   explained to you why there's infringement of that, and
     7   Dr. Murphy didn't offer any opinions in opposition to that,
     8   so we think that will be a relatively easy conclusion.
     9              The rest of these are opponents' burden.        They have
   10    to prove them to you.      For validity, they have to prove it by
   11    clear and convincing evidence.       That's a higher burden.
   12               So what do they say?     What are their excuses?      Well,
   13    they said we mostly admit that we infringe, but the patents
   14    aren't valid because they're obvious.        Well, if they were so
   15    obvious, why did they, and all the other companies that were
   16    working on it, not solve this problem back in the early
   17    2000s, when CSIRO did?
   18               All these other companies tried other approaches,
   19    and they failed.     They certainly wanted it.      They wanted to
   20    win the multi-billion-dollar race, but they didn't, because
   21    it wasn't obvious.     And it wasn't obvious to BASF, either.
   22    They said in opening that they were the first to get DHA in
   23    plants, and it may be true that they got a smattering of DHA
   24    in the leaves, maybe even a tiny bit in the seeds, but
   25    there's no BASF patent that they've asserted as prior art.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 54 of 140 PageID# 36570

                                                                            2056




     1   In fact, they've admitted -- they've walked us through an
     2   article that says that in 2005 they hadn't solved one of the
     3   critical problems that the CSIRO patent solves.         That's the
     4   bottleneck problem.     So even after we filed our patent, they
     5   were still working on it.      They didn't have the blueprint.
     6   They admit that.
     7               Next opponents are going to say that the patents are
     8   invalid because they lack what's called written description.
     9   We've talked a lot.     We spent a lot of time in this trial
   10    talking about whether CSIRO had proven that its invention
   11    worked in canola prior to filing its invention.         That's not
   12    relevant.    It's not relevant for the issue of written
   13    description.
   14                Your Honor just instructed you that it is not
   15    relevant to written description to show, to prove in the
   16    patent, that the invention works.       We're going to walk
   17    through Dr. Kunst's testimony, where she points out where, in
   18    the hundreds of pages of the specification, all of the
   19    written description necessary to meet this requirement can be
   20    found.
   21                Finally, opponents are going to say that the patents
   22    are unenforceable because they're co-owners under the MTEA,
   23    the Material Transfer and Evaluation Agreement.         The reality
   24    is that nothing BASF shared with CSIRO under the MTEA made it
   25    into CSIRO's patents.      CSIRO's witnesses told you that, and




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 55 of 140 PageID# 36571

                                                                              2057




     1   if you look closely at what BASF witnesses say, they'll tell
     2   you that, too.     They know that.    They know the facts aren't
     3   there.
     4              You heard from Dr. Murphy, their expert, their
     5   technical expert.     They could have asked him to go through
     6   and look at the patents, look at the material that was shared
     7   in the MTEA.    They didn't even ask him to do it.        Why not?
     8   Because they know there's nothing there.
     9              The claims -- at least with respect to the 2004
   10    patents, the Group A patents, which are the first four that
   11    you have, don't even make sense.       Those patents were filed in
   12    2004, and CSIRO submitted its final application in 2005.
   13    That means that forevermore the boundaries of that patent
   14    were defiled; they couldn't be moved.        So it's impossible
   15    that information that BASF gave them three years later, in
   16    2008, somehow makes it a co-owner of those patents.          The
   17    contract itself says, and BASF acknowledged, that the patent
   18    applications were CSIRO's property.        It's what they went
   19    into.    They agreed and they acknowledged that they don't own
   20    them, and yet here we are today, in court, with them making
   21    that exact claim.
   22               Mr. Boles, can we go to the next slide, please?
   23               There's a lot of variation, and the Court walked you
   24    through some of it.     You're going to see this in the verdict
   25    form, so it will make it a little easier for you.          I'd like




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 56 of 140 PageID# 36572

                                                                            2058




     1   to share with you the summary here.
     2               For infringement, all but one of the patents are
     3   stipulated.
     4               For validity, based on written description, they
     5   aren't contesting Group D.      That's the '541 patent.
     6               For obviousness, they're not contesting D or E.
     7   That's the '541 and the '084.
     8               There's some things that you don't have to decide.
     9               Mr. Boles, can we go to the next one, please?
   10                Co-inventorship.   At the beginning of the trial that
   11    was an issue.    They're not claiming they are co-inventors
   12    anymore.    That's been dropped.     That's fine, that's their
   13    right, but it's not an issue that you have to decide,
   14    co-inventorship.     The only thing you have to decide is
   15    whether they are co-owners under the MTEA, under the
   16    contract.
   17                Anticipation.   It's a legal word, but what it means
   18    is that the patents are invalid because there's a single
   19    piece of prior art out there that has everything that the
   20    invention has in it.     They're not making that claim.       They're
   21    showing you three different pieces that they say you have to
   22    put together to get to obviousness.        But there isn't a single
   23    piece of prior art -- not a product, not an article, not a
   24    patent, nothing -- that had everything that CSIRO's invention
   25    has in it.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 57 of 140 PageID# 36573

                                                                             2059




     1              Next is enablement.     Dr. Murphy was asked about
     2   this.   Enablement has some aspects requiring that the patent
     3   tell a reader how to make the invention work.         That's also
     4   not an issue.    Their issue is written description, and for
     5   written description, there is no requirement that the patent
     6   owner show that it made the invention work.
     7              Next is Nuseed's products.      We've heard a lot about
     8   Nuseed's product.     That's also not relevant.      Whether Nuseed
     9   is practicing the claims, that it's practicing every claim of
   10    the invention, but that's not an issue that the jury needs to
   11    decide, that you need to decide.
   12               Finally, BASF's -- or, sorry, second-to-the-last --
   13    BASF's high throughput transformation.        We've heard a lot
   14    about that; that BASF taught CSIRO how to get the genes into
   15    canola.    That's also not at issue anymore.       You don't need to
   16    decide whether it was the high throughput transformation
   17    techniques that were shared that created somehow some joint
   18    results.    That's off the table.
   19               And, finally, Group C.     The Group C patent is also
   20    out of the case.     That's also something you don't need to
   21    decide.
   22               So let's walk through these issues.
   23               The first issue is infringement.       Once again, most
   24    of the claims are stipulated to, six of the seven patents, so
   25    the only issue to be decided -- and this, again, will be




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 58 of 140 PageID# 36574

                                                                            2060




     1   reflected on your verdict form, so it will be clear to you in
     2   that -- is whether the '541 patent, claim 20 of the '541
     3   patent, is infringed.
     4               Now, again, Dr. Kunst walked us through that.         She
     5   spent a lot of time, and she had a hard job at the beginning,
     6   and we're grateful for your patience.        She had to teach us
     7   about the technology, all of the details.         She had to go
     8   first.   So we're grateful for your patience in listening to
     9   that, but it's important to understand the technology and how
   10    it works.    Because if you look at the details, you can see
   11    why CSIRO's positions are correct.
   12                Dr. Murphy put in testimony about why claim 20 of
   13    the '541 patent is infringed.       We're going to take a look at
   14    that in a second.     Dr. Murphy put in none, so on balance,
   15    this is what you have to consider.
   16                The issue with that claim is whether particular
   17    levels of the oil are found, and really the only dispute is
   18    this:    It's for the LFK, for the elite event, and the
   19    evidence establishes that those levels were met for 2017.
   20    The only issue is whether they were also met for 2018 and
   21    2019, and you heard testimony.       You heard testimony that the
   22    levels would be the same.
   23                Again, Dr. Murphy didn't offer you any evidence in
   24    contrary to what Mr. Horton said, and so we submit that this
   25    would be a relatively straightforward analysis for this one




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 59 of 140 PageID# 36575

                                                                            2061




     1   remaining infringement issue.
     2              Next let's look at opponents' next excuse, validity.
     3              Mr. Boles, can we go to slide 13, please?
     4              Again, there are two components:       One is
     5   obviousness, and the other is written description.          For both
     6   of these opponents have the burden of proof, and it's not a
     7   regular burden of proof, it's clear and convincing evidence.
     8   If you find their case unclear, you can stop and answer on
     9   the verdict form that the patents are valid.         If you find it
   10    not convincing, you can stop and answer on the verdict form
   11    that the patents are valid.
   12               Why do we get this deference?      We get this deference
   13    because the PTO looked at these, and under the law we're
   14    entitled to deference because they're the experts who have
   15    reviewed this.
   16               Now, with respect to these patents, they've looked
   17    at them very closely and for a long time.         Remember that for
   18    the Group A patents, there are nine issued patents in the
   19    group.   That meant that this went through the PTO nine
   20    separate times, and they had the prior art in front of them.
   21    Sometimes the PTO doesn't get the prior art.         They don't find
   22    it, for whatever reason, nobody's seen it yet, so they don't
   23    have it.    And the question is, do we go back and sort of
   24    reconstruct what they might have done?        Did they make a
   25    mistake?    Would they have done something different if they




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 60 of 140 PageID# 36576

                                                                            2062




     1   knew about it?
     2              That's not the case here.      The prior art was right
     3   in front of them, and written description is something that
     4   the PTO examiners are good at, because written description
     5   requires that you look at the patent itself.         You compare the
     6   claims, and you look to see whether there's written
     7   description.    There's nothing outside that they need to look
     8   at, so they had all the tools that they needed for written
     9   description.    That's why we get the deference, and we submit
   10    that they did not make a mistake on any of these multiple
   11    times that they reviewed the patent.
   12               So let's take a look at obviousness.
   13               Slide 16, please, Mr. Boles.
   14               Your Honor just said that you can apply two tools
   15    that are very helpful as jurors.       And why we submit these
   16    issues to jurors is because we're bringing together all of
   17    your collective life experience and your collective common
   18    sense.   Yes, these issues are highly technical, and, yes,
   19    we've had to have explanations from people who have lived
   20    their lives in these scientific fields, but at the end of the
   21    day we submit them to the jury because it's your life
   22    experience and your common sense that sifts through that, and
   23    that's what our Constitution says how we decide these issues.
   24               What is common sense, and what does real-life
   25    experience say?     There were a lot of players in the race to




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 61 of 140 PageID# 36577

                                                                             2063




     1   solve this problem; Cargill, Nuseed, Dow, the British
     2   Consortium -- that's at the bottom of that -- Monsanto,
     3   DuPont.    They all wanted to win this race.       A lot of
     4   resources went into it on all sides.        Some people thought it
     5   couldn't be done.     You heard Dr. Kunst say it was a pie in
     6   the sky when she first heard about it.
     7               They all tried different strategies, and they all
     8   got -- most of them failed.      It wasn't obvious to them.       If
     9   it had been obvious to them, they would have all converged on
   10    this and would have all done this in the early 2000s.          They
   11    tried, and they failed, and the ones who are succeeding are
   12    the ones who are using CSIRO's invention.
   13                So let's look at the prior art itself.       There are
   14    only three pieces of prior art that have been asserted.
   15    They've searched the world, they went to all these scientists
   16    and all these people who live this every day, and these are
   17    the three best that they could come up with.         And remember
   18    again, there isn't a single one of these that discloses all
   19    of what's in CSIRO's invention.       These are Sayanova, Kinney,
   20    and Domergue.    Dr. Murphy admits, opponents admit, that each
   21    one of those is missing a piece, so you have to put them
   22    together.    That's the only way you get there.
   23                Now, we're looking at this 20 years later,
   24    approximately 20 years later, and looking back it may be
   25    easier for us to see, okay, those are three you might put




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 62 of 140 PageID# 36578

                                                                            2064




     1   together, but there's a lot of literature out there.          People
     2   were studying them.     So we have to guard against what we call
     3   hindsight bias; that in retrospect, out of all of the
     4   different options that were available out there, that it's
     5   easier now to see that you might pick three pieces and put
     6   them together, but at the time people were looking at all
     7   sorts of different pieces.
     8              And you saw that all of those companies tried and
     9   all those companies failed, because it wasn't obvious at the
   10    time how to put these puzzle pieces together in this
   11    particular way to create this particular blueprint, and it
   12    wasn't -- again, it wasn't obvious to BASF.
   13               Mr. Boles, can we go to slide 20, please?
   14               BASF told us this.     Their own witness described this
   15    paper, the Wu paper, in 2005.       In the Wu paper they say a low
   16    level of DHA was produced, and it's because it might be due
   17    to limitation in the host plant's ability to release EPA into
   18    the Acyl-CoA pool.     That's this shuttling problem that we
   19    show here.    That's the bottleneck.
   20               How did CSIRO solve it?     They solved it using
   21    Acyl-CoA type desaturases that worked on the green side,
   22    taking you back to the very first day of trial.         They figured
   23    out how to make it all work on the green side so you wouldn't
   24    have to have the shuttling back and forth.         In 2005 BASF
   25    wrote a paper and said that they hadn't solved this problem




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 63 of 140 PageID# 36579

                                                                             2065




     1   yet; they simply didn't get there first, and it wasn't
     2   obvious.
     3              So let's look at what Dr. Murphy does have on his
     4   list.
     5              Let's go to slide 23, please, Mr. Boles.
     6              Sayanova.   This paper is actually helpful to us
     7   because it's a paper that takes a look at -- it doesn't
     8   publish its own research, it takes a look at everything that
     9   exists out there and sort of summarizes it.         And what does
   10    Sayanova say?    It's skeptical about the possibility of this
   11    problem being solved.      It points out that DHA had not yet
   12    been solved; that it was a future goal.        And it doesn't point
   13    out the use of the Acyl-CoA solution.        It doesn't have it in
   14    there.   It's a survey.     It looked around to all the different
   15    research that was being done, everything that was known, but
   16    didn't find Acyl-CoA solution.
   17               And you heard His Honor say -- talk about teaching a
   18    way.    It actually says that using bifunctional desaturases,
   19    the enzymes that work on two different points in the
   20    pathway -- that that wasn't a good idea, that that shouldn't
   21    be done.    That's teaching a way.     So, rather than teaching
   22    about doing this, what CSIRO did, it says, no, that's
   23    actually a bad idea.
   24               Let's go to the next one, please, Mr. Boles.
   25               Kinney.   This is the one that's in soybeans.       It's a




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 64 of 140 PageID# 36580

                                                                             2066




     1   patent.    It's a patent that was assigned to DuPont.        It was
     2   part of their research program.       DuPont never released a
     3   product.    They were one of the ones who tried and failed.
     4   And the results have never been duplicated.         You heard
     5   Dr. Kunst say that they were unreliable.        She was talking
     6   about the gene gun.     They've never been replicated.       It,
     7   again, did not use the Acyl-CoA pathway, the expressway.           It
     8   didn't use bifunctional desaturase at the delta-5 and
     9   delta-6, and it never produced DHA in seeds.         These are
   10    somatic embryos, if you will recall that.         So Kinney didn't
   11    have all the pieces.
   12               Let's go to the next.
   13               Domergue wasn't even a piece of the blueprint.          It
   14    was in yeast.    It was just a couple of steps; it wasn't a
   15    whole chain.    He used human DNA.     As we know, it was off
   16    limits.    And Domergue identifies the bottleneck as a problem
   17    but doesn't have the solution.       In fact, if we look outside
   18    of this and we look at what they said the next year, the same
   19    authors, even the next year they said there's a bottleneck in
   20    our approach.    They hadn't solved it, either.
   21               And you know how we know that BASF didn't solve it?
   22    Do you know how we know that it wasn't obvious to them?
   23               Mr. Boles, can we go to 22, please?
   24               There's no patent.     There's no BASF patent that's
   25    cited as prior art.     You heard that patents are important to




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 65 of 140 PageID# 36581

                                                                              2067




     1   them, you heard that it's part of their strategy.          If they
     2   had fought to get there, if they were really the first ones
     3   there, they would have gotten a patent.        There are no BASF
     4   patents cited as prior art.
     5              Now, we talked about how the Patent Office had
     6   access to each of these three pieces of prior art.          They knew
     7   about them.    They were in the patent.      Why would CSIRO do
     8   that?   CSIRO did that because it wanted to explain to the
     9   Patent Office why its invention was different, how it was an
   10    improvement over the prior art.       That's why you discuss it.
   11    They were very open.     All three of those were in there.
   12               Mr. Boles, can we go to that slide where we show
   13    that?
   14               Over and over, Sayanova, Sayanova and Napier.          We've
   15    got them all in there.      We asked Dr. Murphy about this, and
   16    what did Dr. Murphy say?      He said that he didn't see Kinney
   17    or Domergue in there at all.       And then my colleague asked him
   18    the question.    He admitted, oh, yes, the patent also
   19    discusses Kinney.     It also discusses DuPont.      They're in
   20    there, the Patent Office had them, but Dr. Murphy didn't
   21    study the patents closely enough to acknowledge that.
   22               Now, Dr. Murphy is obviously a very credentialed
   23    scientist, he's held a lot of important positions, but we
   24    think we saw two different Dr. Murphys.        We saw Dr. Murphy on
   25    direct who gave answers, spoke up, could be heard, and on




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 66 of 140 PageID# 36582

                                                                            2068




     1   cross, we saw a different kind of Dr. Murphy.         He had a
     2   different posture.     He didn't speak up.     He didn't speak
     3   clearly.    There was a reason for that.      The reason for that
     4   is because the opponents were asking him to do something that
     5   he couldn't do, which is to support his findings with
     6   evidence, with facts.      If you look at these articles, if you
     7   look at these prior art references, what they say is in there
     8   isn't there, and it wasn't obvious because BASF itself told
     9   us it wasn't, showed us that it wasn't.
   10               There's one more issue that you'll be asked to
   11    address, and it affects two claims.        This is claim 1 of the
   12    '357 and claim 2 of the '880.       Again, this will be in your
   13    verdict form, so you don't have to memorize it now.          The
   14    question on those is whether Dr. Singh came up with the
   15    concept in February of 2003, when he had his light bulb
   16    moment.
   17               Now, he described in testimony that he had all the
   18    pieces in the pathway, conceived that.        Now, remember
   19    conception is an idea.      It was fixed in his head.      He
   20    corroborated that in a piece of writing when he submitted his
   21    application for funding for the program.        That was based on
   22    him already having that idea.       And then we also saw lab
   23    notebooks.    We saw an order for the zebrafish to get the
   24    genes.    There's lots of written corroboration that shows both
   25    that Dr. Singh had that idea and that between the time that




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 67 of 140 PageID# 36583

                                                                            2069




     1   he had that idea and the time that he filed his patent
     2   application, he was working diligently and continuously on
     3   that.    That's why he brought Dr. Petrie into the project in
     4   March, so that he could be unfettered to work on this
     5   project.
     6              So we submit that that conception happened in 2003,
     7   and defendants have not offered any real evidence in
     8   opposition to that.     And if you find that that's the correct
     9   conception date for these two claims, you're entitled to
   10    ignore the combinations of prior art which include
   11    publications that came after that date.        That's the way the
   12    rules work.
   13               Now let's talk about written description.
   14               And can I get a time check, please?
   15               THE LAW CLERK:    49 minutes and 31 seconds.
   16               MR. NG:   Thank you.    I'm at 49 minutes?
   17               THE LAW CLERK:    49 minutes, 26 seconds.
   18               MR. NG:   Let's talk about written description.
   19    Again, written description does not require that the
   20    proponents prove to the skilled reader that the invention
   21    works.
   22               These are voluminous disclosures, hundreds of pages.
   23    All the information is in there.
   24               Dr. Kunst -- there were three issues.       First, did
   25    they disclose the use of canola?       The answer is yes.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 68 of 140 PageID# 36584

                                                                            2070




     1   Dr. Kunst walked you through that.        It's right there, first
     2   on the list.    In fact, it says, more preferably, the oilseed
     3   should be canola.     That was disclosed.
     4              There's a reason that you use these big lists, and
     5   the reason that you use these big lists is so that you can
     6   have the benefit of all the different plants that this could
     7   go into.    BASF did the exact same thing.      You saw that right
     8   there.    Salad vegetables, artichoke, mango, it's all in
     9   there.
   10               Second, she said that -- or, sorry -- Dr. Murphy
   11    said that it didn't disclose recombinant plant cells.          That's
   12    sort of the opposite argument, that the list wasn't long
   13    enough.    The list was long enough.      We just saw that.
   14               She said that there weren't certain enzymes
   15    disclosed.    And Dr. Kunst walked you through this.
   16    Ostreococcus, right in there, in both places.
   17    Thraustochytrium, right in there.       Pavlova lutheri, right in
   18    there.    And then, finally, there's an allegation for the '084
   19    that certain oil levels weren't disclosed.         She also showed
   20    you exactly where those are, right in the table.
   21               Now let's turn to co-ownership.      This is, in many
   22    ways, the meat of this case, and it's a contract.          So let's
   23    look closely at the contract.       Remember my colleague,
   24    Mr. Menchel, described this as what's yours is yours, and
   25    what's mine is mine.     It's only the joint materials that get




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 69 of 140 PageID# 36585

                                                                            2071




     1   shared.
     2              CSIRO's new materials are the constructs containing
     3   only CSIRO genes, BASF's new materials are those containing
     4   only BASF's genes, and the only ones that are joint are the
     5   constructs, those combinations of genes that contain both
     6   CSIRO and BASF genes.      Those are the only ones.     Ladies and
     7   gentlemen, those constructs are not in the CSIRO patents,
     8   period.
     9              Number 2 --
   10               MR. MENCHEL:    Sorry to interrupt.
   11               Can we just have a time check?      I don't think that
   12    was correct, and Counsel is rushing.
   13               THE LAW CLERK:    I have 46 minutes and 44 seconds.
   14               THE COURT:    The time he's giving you includes the
   15    time for rebuttal.
   16               THE LAW CLERK:    Correct.
   17               MR. MENCHEL:    Oh, that's how much time he has left?
   18               THE LAW CLERK:    Yes.
   19               MR. NG:   Okay, the time left.     Thank you.
   20               MR. MENCHEL:    That was confusing to us.
   21               THE LAW CLERK:    I'm sorry.    That's how much is
   22    remaining.
   23               MR. NG:   It makes a little bit of a difference.
   24    Thank you for the clarity.
   25               How do we know that these constructs weren't used?




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 70 of 140 PageID# 36586

                                                                            2072




     1   These are the constructs.      These are the 12.     At the end of
     2   the project, BASF sent CSIRO a summary, and it says these are
     3   the 13 that we looked at.      Only four of them, the ones down
     4   here -- Oops.
     5               Mr. Boles, can you get that back, please?
     6               The ones down here are for DHA.     Did CSIRO use
     7   these?   No.   Did BASF use them?     No.   No constructs were
     8   identified with commercial levels of EPA and DHA.
     9               Now, remember that the whole point of this agreement
   10    was so that the parties could look at whether it made sense
   11    for them to work together, and if it didn't make sense for
   12    them to work together, to walk away.        Mr. Menchel described
   13    it as a prenuptial agreement.       What's yours is yours, what's
   14    mine is mine, only what we have together is ours.          And so if
   15    we decide to walk away, we have clarity; we know what it is.
   16    So with respect to the new materials, we know that these
   17    constructs weren't pursued by BASF and they weren't pursued
   18    by CSIRO.    Both sides walked away, and they did their own
   19    thing.
   20                So let's look at the next ownership clause.       These
   21    are transformed lines.      Transformed lines are the plants that
   22    got the constructs into them.       Who did that?    BASF did that
   23    in Germany.    CSIRO never got them, so we know that the
   24    transformed lines aren't something that CSIRO used.
   25                So let's look at joint results, because this is




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 71 of 140 PageID# 36587

                                                                            2073




     1   something that they have pointed to.        Joint results are
     2   results data information derived from the information from
     3   the time period that they were looking at things together.
     4              Excuse me.
     5              See that right up top?     But, importantly, the joint
     6   results are results with respect to joint transformed
     7   lines -- those are the plants -- and joint new materials.
     8   Those are the constructs that they put together, those 13
     9   constructs, only four of which were DHA constructs.
   10               It's not everything that they exchanged, it's not
   11    all conversations that they had, it's not all information
   12    that they might have talked about, it's only information with
   13    respect to transformed lines, which CSIRO never got.          And the
   14    joint constructs, those are those 13 that CSIRO never used.
   15               Mr. Boles, could we go to slide 69, please?
   16               Dr. Petrie told us this.     He explained what CSIRO
   17    actually did, and I think if you look at Dr. Petrie, and you
   18    listen to both he and Dr. Singh, they were honest and
   19    truthful people.     When they were asked hard questions, they
   20    thought about it, and they gave the right answers.          They
   21    didn't shy away from them.      They were forthright, they were
   22    forthcoming when they answered both the Court's questions,
   23    our questions, and also opposing counsel's questions.          Part
   24    of your job is to evaluate the honesty of the witnesses, and
   25    if you look at Dr. Singh and Dr. Petrie, you'll conclude that




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 72 of 140 PageID# 36588

                                                                            2074




     1   they are not people who would deceive or misrepresent the
     2   truth.
     3               And this is what he said:
     4               "So is it your testimony, sir, that by November of
     5   2008, CSIRO had already identified the gene combination that
     6   it would continue to use for the next several years and is
     7   using today?
     8               "Answer:   Yeah, that's correct.    This is it.
     9               "Question:   And are all of these CSIRO genes?
   10                "Answer:   Let me have a look.    Yes, they are.
   11                "Question:   And just to remind the jury about time,
   12    was this before or after CSIRO received the results from the
   13    MTEA evaluation of BASF?
   14                "Answer:   Oh, a long time -- oh, long before.       So we
   15    had our own parallel track going," he goes on to explain.
   16                The program that they pursued, the strategy they
   17    pursued, the patents that they pursued, the constructs that
   18    they pursued were using CSIRO genes, and they had a parallel
   19    track going, and he explains further that we kept them very
   20    separate.    CSIRO knew that if it didn't -- if the parties
   21    didn't decide to go forward with the partnership that they
   22    weren't going to be able to use the joint materials, the
   23    joint constructs, and the joint results.        So they knew they
   24    had to do something separate to keep their program going
   25    forward, because they weren't sure that BASF was going to say




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 73 of 140 PageID# 36589

                                                                              2075




     1   yes to a partnership.      And, in fact, they didn't.      So what
     2   they did was they had a parallel track, and that's what they
     3   used.
     4              Mr. Boles, can we pull up the confidentiality
     5   provision, as well?
     6              Now, what was not covered?      There's an information
     7   about -- there's a provision about confidential information,
     8   and it makes a specific exception.        The information that's in
     9   the public domain, except through a disclosure contrary to
   10    this agreement -- that means that one of them put it in the
   11    public domain even though they weren't supposed to -- or is
   12    independently developed by the recipient.
   13               Now, there's been talk about using BASF genes.         BASF
   14    genes were public, and we're going to get to that in a
   15    second.    But what's important to remember is that CSIRO was
   16    already working with some of those genes because it knew
   17    about them.    In Australia, you're allowed to use things for
   18    research purposes.     They were in a public gene bank, and they
   19    had some BASF genes.
   20               Dr. Petrie told that he talked to Dr. Bauer about
   21    that, and he had no problem with it.        It's okay.    They're in
   22    the public domain.     Does that mean that CSIRO could develop a
   23    commercial product using those genes?        The answer is no, they
   24    can't.    Are they allowed to use it and analyze it and
   25    experiment with it?     The answer is yes.     Dr. Petrie told you




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 74 of 140 PageID# 36590

                                                                            2076




     1   he told Dr. Bauer about it, and Dr. Bauer had no problem with
     2   that whatsoever.
     3               Mr. Boles, can we go back to slide 50, please.
     4               Now, this one is a little bit ironic because the
     5   parties, in order to make sure that things were clear about
     6   what they came into it with, what was CSIRO's coming in and
     7   what was BASF's going in, wrote out a list of some of those
     8   things just so they could be sure.        And each side signed the
     9   agreement with that list in front of them.         That was part of
   10    the agreement.     It was CSIRO saying these things are mine,
   11    BASF saying, these other things are theirs, and each side
   12    signed the agreement and acknowledged that.         They
   13    acknowledged what the separate materials were, the background
   14    materials going in.
   15                What did CSIRO list on there?     The patents.     Second
   16    at the bottom of that list are the patent applications that
   17    were used to develop all of the Group A patents.           They led to
   18    all of them.    That patent application had already been
   19    submitted, and BASF acknowledged that it was CSIRO's
   20    property.
   21                And Dr. Bauer himself acknowledged that.        He said
   22    that he couldn't go back in time; that information that he
   23    provided in 2008 couldn't have been used in the 2004 patent
   24    application.    And remember that CSIRO's boundaries were
   25    closed.    By the time it submitted its final application in




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 75 of 140 PageID# 36591

                                                                            2077




     1   2005, it could never expand the boundaries of that patent
     2   family.    It could get continuations, but the boundaries were
     3   set forever.    And so when it received information from BASF
     4   in 2008, it couldn't go back and add that on, expand the
     5   rights that it had, and Dr. Bauer acknowledged that.
     6              "Question:   And you're still asserting that you were
     7   a co-owner in the patents that occurred before the meeting --
     8   the agreement that you had?
     9              "Answer:   Yeah.   I'm not a patent lawyer, so I don't
   10    know how these timelines work with the patents, but if it
   11    would be before, then it would not be a part.         It wouldn't be
   12    a part of the joint materials or the joint results."
   13               What they gave them in 2008 could not have been
   14    something that was jointly owned in the 2004 and 2005
   15    patents.    It's simply impossible.
   16               And so what do we know about what was shared and
   17    what made it into the patents?       We heard from Dr. Singh.
   18    Nothing.    Not a thing.    What did he say?    Let's read this,
   19    because it's important:
   20               "Dr. Singh, you mentioned on cross that you cannot
   21    put into a commercial product without a license something
   22    that is owned by BASF; is that right?
   23               "Answer:   Yes, ma'am.
   24               "Question:   Did you?
   25               "Answer:   Never, no.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 76 of 140 PageID# 36592

                                                                            2078




     1              "Question:   Did CSIRO?
     2              "Answer:   No.
     3              "Question:   Did CSIRO ever use any BASF material in
     4   a product?
     5              "Answer:   Absolutely not.
     6              "Question:   Did CSIRO ever use any BASF materials in
     7   its inventions?
     8              "Answer:   Absolutely not.
     9              "Question:   Did CSIRO ever use any of the joint
   10    results in its inventions?
   11               "Answer:   No, ma'am."
   12               There is no reason to believe that Dr. Singh was
   13    being anything less than 100 percent truthful when he said
   14    this.
   15               But we asked our technical expert to look at this.
   16    We asked our technical expert to go through all the materials
   17    she had in this case, what BASF said that they had, all the
   18    back-and-forth with the MTEA, and to look at the patents.
   19    And what did she say?
   20               "Question:   Dr. Kunst, in your research of the
   21    evidence that you reviewed in this case, have you seen any
   22    evidence or any information that leads you to find that CSIRO
   23    used any BASF information, methods, gene combinations, or
   24    results in CSIRO's patents?
   25               "Answer:   I have not."




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 77 of 140 PageID# 36593

                                                                            2079




     1              That stands in stark contrast to what BASF told us.
     2   There are two people who could have told us what materials on
     3   the BASF sides, what materials from the collaboration made it
     4   into the patents.     That's Dr. Bauer, who ran it, and
     5   Dr. Murphy, who is their technical expert.         Let's look at
     6   what they said.
     7              Dr. Bauer said he's never even studied the patents
     8   or read all of them.
     9              "Question:   But you're asserting that you should be
   10    a co-owner over the ones that are at issue in this case,
   11    correct?
   12               "Answer:   I've seen some of those patents, yes.        I
   13    have not gone through all the patents.
   14               "Question:   About how many have you seen, sir?
   15               "Answer:   Maybe four.
   16               "Question:   Now, am I right, Doctor, that you
   17    haven't even carefully studied the patents that are at issue
   18    in this case?
   19               "Answer:   Yes."
   20               He didn't look.     This is Dr. Bauer.    He's got
   21    patents of his own.     He's in a field where people read
   22    patents all the time.      He knows how to do it.     It's part of
   23    his job.    It's part of what he does professionally.        He knows
   24    exactly how to do this.       Why didn't he do it?
   25               He didn't do it because he knows there's nothing




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 78 of 140 PageID# 36594

                                                                              2080




     1   there.   This is a $200 million project on each side.         He's
     2   claiming that he's a co-owner of the patents that protect
     3   that project.    He didn't even look, because he knows there's
     4   nothing there.
     5              Dr. Murphy.    He could have done what Dr. Kunst did.
     6   He could have gone through all the materials, put them side
     7   by side and said, okay, I see this piece over here and this
     8   piece over there.     They didn't even ask him.      Why didn't they
     9   ask him?    Because they know there's nothing there.
   10               And so what does Dr. Bauer tell us?
   11               "Question:    The truth is, Doctor, that the most you
   12    can actually say in this case is that you think that -- well,
   13    that CSIRO might have used information from the MTEA in its
   14    patents; isn't that true?
   15               "Answer:   Yes.
   16               "Question:    You don't really know for sure?
   17               "Answer:   No, I don't know for sure.      I know that we
   18    shared the information, but I don't know what -- what extent
   19    was used of it."
   20               He's got the patents that he says he's a co-owner
   21    of.   He could have read them.      He didn't, because he knows
   22    there's nothing there.       He didn't even try.    I think we can
   23    stop right here with the whole MTEA claim.         The most that
   24    they can say is that he didn't look.        There's nothing there.
   25    "Might."    "Might" is not enough for BASF to become a co-owner




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 79 of 140 PageID# 36595

                                                                              2081




     1   of CSIRO's patents.
     2              May I have a time check, please?
     3              THE LAW CLERK:    32 minutes, 9 seconds remaining.
     4              MR. NG:   Thank you, sir.
     5              Now, we've heard a lot about how certain BASF
     6   genes -- remember that genes goes to the enzymes, the Geenen
     7   codes, the enzymes.     Sometimes we use those interchangeably,
     8   but the BASF genes are in the CSIRO patents.         Yeah.   They've
     9   been there from the beginning.       So let's take a step back and
   10    look at the patents and how they're structured so I can
   11    explain why.
   12               Remember that CSIRO invented a blueprint, a process
   13    for how you get all the way to DHA.        And there are certain
   14    steps, and it's different from what other people did.          And
   15    you just saw that the Acyl-CoA desaturase is doing it all on
   16    the Acyl-CoA side of the pool with something different than
   17    anybody else did, but the other aspects of it, too, using
   18    bifunctional enzymes.
   19               So what did CSIRO do when it wrote its patent?         It
   20    said, we're patenting the idea, we're patenting the
   21    blueprint, the concept, the pathway, but there are lots of
   22    genes that are out there, lots of enzymes that go with those
   23    genes that can accomplish this.       And so the inventors went
   24    and looked in the literature.       They looked in the patents
   25    that were out there.     They looked at everything that was




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 80 of 140 PageID# 36596

                                                                             2082




     1   publicly available, and they said, here are the genes and
     2   enzymes that can do step number 1, in purple; step number 2
     3   in, I guess, green; step number 3, in yellow; step number 4,
     4   in blue; step number 5, in red.       It listed them all out.
     5   Some of those were in the public domain.        Some of them were
     6   owned by people like BASF.      Some of them -- they also said
     7   that you could use homologs.       That's the word that means the
     8   ones that are similar to this.       Some of them weren't even
     9   known yet.
   10               A big part of the project that CSIRO was doing was
   11    saying, we know that these exist; let's go out and find some
   12    that work better.     But that's not their invention.       Their
   13    invention isn't the specific genes.        Their invention is the
   14    pathway.    And they've admitted that there were multiple ways
   15    to do this.    In fact, that's one of the values of this
   16    invention; there were different genes that you could use,
   17    different enzymes.
   18               Was it claiming in there that it owned BASF genes?
   19    No.   It acknowledged that these were BASF's.        It said right
   20    there.   It listed the source.      They're publicly known,
   21    because you have to put them in the gene bank.         There's a
   22    library where you can go look them up.        There's literature
   23    about them.    But CSIRO wasn't making a claim that they owned
   24    those genes, absolutely not.
   25               So we walked you through this in testimony.        We saw




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 81 of 140 PageID# 36597

                                                                            2083




     1   that there were some that ended up on the MTEA, but those
     2   were in the patent from the beginning, because they were part
     3   of that list.    And, again, CSIRO wasn't saying that they
     4   owned them.
     5               In the MTEA, when BASF listed those out and CSIRO
     6   signed the agreement, it was acknowledging that those were
     7   BASF's genes.    It said, yeah, those are yours.       We can't do
     8   our method, our pathway, using your genes without your
     9   permission.    But they were in there.      They were in there for
   10    a reason.
   11                Some of the other ones that come down the line, like
   12    Ostreococcus tauri, that was published a little bit later by
   13    Domergue, and those find themselves in some of the later
   14    patents, all publicly known, but this is not a claim by CSIRO
   15    that they owned them.
   16                It's the same thing that BASF does.      Remember,
   17    Dr. Andre testified about what we see down here in the
   18    bottom.    That's a chart showing BASF's patented construct
   19    that it uses for its elite event, LFK.        They went to the
   20    Patent Office, and they disclosed all the different genes
   21    that they used, all the specifics of their LFK elite event.
   22    It's right there in the patent.
   23                And you'll remember that he said that it uses genes
   24    that came from other places.       They aren't the owner of the
   25    patents on there, but -- to make a commercial product, they




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 82 of 140 PageID# 36598

                                                                              2084




     1   had to go out and get a license, but they're not the owner of
     2   the patents on there.      They're in there, and they're
     3   acknowledged, because as he acknowledged and as we said and
     4   His Honor said in slightly different words, an invention can
     5   be, and often is, a combination of previously known things.
     6              You can take the previously known, even previously
     7   patented, genes, and if you put them together in a different
     8   way, you can get a patent on that.        That's exactly what
     9   Dr. Bauer said.     If you take the patented gene and you use it
   10    in a new way, you can get a patent on that.
   11               Now, again, are we claiming that we own those genes?
   12    No.   And, to be totally clear, CSIRO and GRDC and Nuseed
   13    aren't using BASF's genes.      They're not.    That's what
   14    Dr. Petrie testified about.      But if we did, we'd need their
   15    permission.    They've got a patent on the genes; we've got a
   16    patent on the blueprint.      We need their permission, but it's
   17    a two-way street.     If they want to use their genes in our
   18    blueprint, in our invention, they need our permission.          It
   19    goes both ways.
   20               We talked about continuation patents, and Your Honor
   21    just instructed us -- His Honor just instructed us that
   22    there's nothing wrong with continuation patents.          In fact,
   23    they're good business.      You'll see that CSIRO, as soon as it
   24    got its original patent application issued in 2010, went back
   25    to the Patent Office and said, we've got this property.           We




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 83 of 140 PageID# 36599

                                                                            2085




     1   own everything inside of these boundaries, so now we'd like
     2   to be specific about the different pieces that are in there
     3   so we're claiming it with more particularity.
     4              The jury instruction that you have in your book will
     5   say that there's nothing wrong with that.         In fact, there's
     6   nothing wrong with doing that to protect yourself against a
     7   competitor's product that has recently come onto the market.
     8   It's right there.     There's nothing improper, illegal, or
     9   inequitable, which is this Court's instruction about filing a
   10    continuation patent application in order to obtain the right
   11    to exclude a competitor's product from the market or to amend
   12    and insert claims intended to cover a competitor's product
   13    that the applicant or its attorney has learned about during
   14    the prosecution of the patent application, as long as you
   15    didn't get it in an improper way.       That's at the end.     I want
   16    to acknowledge that.     But you're allowed to do it.
   17               Remember, Mr. Menchel showed you this analogy:         The
   18    blueprint.    When you have the blueprint and it says 2x4s and
   19    nails and bricks and paint, there's nothing wrong with going
   20    back and specifying the 2x4s might be oak or pine or maple or
   21    cherry.
   22               Now, let's imagine that somebody comes onto the
   23    market.    I actually looked this up.      It's actually a panted
   24    one.   Somebody put a patent on what's called Fat Head
   25    Technology on a new kind of nail.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 84 of 140 PageID# 36600

                                                                            2086




     1              Could the patentholder go back to the Patent Office
     2   and get a continuation and say, one of the kinds of nails
     3   that can be used in my blueprint is this Fat Head nail?
     4   Absolutely.    That's allowed.
     5              Is it a claim that they own the Fat Head nail?         No.
     6   Is it a claim that they don't have to pay the Fat Head nail
     7   Company if they use Fat Head nails?        No, but it's a
     8   clarification that within the boundaries of the patent in the
     9   group of nails, Fat Head nails is one of those.         That's
   10    perfectly fine.
   11               And so when CSIRO went out and got a claim that
   12    covers some of BASF's genes -- and, again, I want to be
   13    clear.   This is not one of the combinations in the MTEA.
   14               But when they went out and got this, these are four
   15    genes that BASF owns and they're using.        It's like the Fat
   16    Head nails.    They're allowed to do it.      They're allowed to
   17    say, within -- one of the kinds of genes that do this, one of
   18    the kinds of delta-6 desaturases, is this sequence ID number
   19    30, the BASF gene, just like saying one of the kinds of nails
   20    is the Fat Head nail.
   21               Did CSIRO get this information from the MTEA?         No.
   22    Neither BASF or CSIRO used the combinations, the constructs
   23    from the MTEA.     They went in a different direction, so it
   24    would be useless for them, because that's not what is in
   25    BASF's commercial product.      How do we know what's in BASF's




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 85 of 140 PageID# 36601

                                                                              2087




     1   commercial product?     Because they told the world.       You heard
     2   about Andy Beadle's presentation in 2010.         This is CX-0699.
     3   In that presentation, he told the world, this is what we're
     4   using, and so CSIRO rightfully went and wrote a claim that
     5   claimed that particular combination.        They did it again in
     6   their patent.
     7              In the '327, the one that we were just talking about
     8   that covers the LFK, they gave all the details about it.
     9   That's the bargain you strike with the Patent Office.          You
   10    give the detail, and you get protection.        This is on their
   11    particular LFK eventually.      By 2016 that was public, and so
   12    when CSIRO filed the continuations that are at issue in this
   13    case, it knew that information, not from the MTEA but from
   14    the presentation and from the patent itself, because that was
   15    public.
   16               Can I get a time check again, please?
   17               THE LAW CLERK:    22 minutes, 17 seconds remaining.
   18               MR. NG:   Thank you.
   19               You heard Dr. Andre talk about this document,
   20    CX-0104.    BASF is a sophisticated company.       It knows what
   21    it's doing.    It knows how to protect itself.       In fact, even
   22    in its partnership with Cargill, it acknowledged that they
   23    may not want to be completely transparent.         I asked Dr. Andre
   24    about that.    He acknowledged this is what they do.        Again,
   25    there's nothing wrong with this; smart business.          When you're




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 86 of 140 PageID# 36602

                                                                            2088




     1   talking to someone like a CSIRO or a Cargill, they may become
     2   a competitor.    You have to take care of yourself.        You have
     3   to make sure that you're not giving confidential information
     4   unless you're protected by a patent or something else.          They
     5   knew how to take care of themselves.
     6              I want to touch quickly on this.       That's an issue
     7   because they're not talking about the transformations
     8   anymore.
     9              But you heard in opening that CSIRO needed BASF to
   10    learn how to get their product into canola.         Simply not true.
   11    You heard that they didn't get a drop of oil until 2010 --
   12    drop of DHA.    Why not?    Because CSIRO took a very different
   13    approach to its commercialization.        BASF decided, because it
   14    had this canola factory, this high throughput transformation,
   15    that they'd transfer it to canola, and then they would
   16    optimize, do all the hard work of optimization once they were
   17    already in canola.
   18               CSIRO said, we've got to work smart, so we've got to
   19    do something different.      So they optimized first before they
   20    pushed the button on canola.       And what happened when they
   21    pushed the button on canola?       Was it hard?    No, they got it
   22    on the first try.
   23               The reason they didn't have a drop of oil until 2010
   24    wasn't because they didn't know how to do it, it was because
   25    they weren't yet trying because they were in the optimization




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 87 of 140 PageID# 36603

                                                                             2089




     1   phase.   They decided to work smart instead of going to canola
     2   and having a brute force approach.
     3              And how did this work out for CSIRO?
     4              Mr. Boles, can we go to slide 88, please?
     5              Worked out pretty well.     Right now they're able to
     6   achieve 17.3 percent DHA to BASF's and Cargill's
     7   approximately 1 percent.
     8              When they focus on EPA -- and I want to be clear,
     9   this is in a different seed.       When they're focused on a seed
   10    that maximizes for EPA, they're still beating BASF's 16.6 to
   11    somewhere around 7 percent.      That optimization strategy
   12    worked out pretty well for CSIRO.
   13               I want to wrap up, before I pass to opponents'
   14    counsel, on the issue of ownership and how we can be sure.
   15    After seeing the evidence, after seeing that they can't
   16    identify anything in the patents that came from them, how can
   17    we be sure?    How can we reassure ourselves that that's
   18    actually true?     Because for more than a decade BASF was
   19    monitoring CSIRO, and they never alleged that they were
   20    co-owners until this year, two years into the case.          Even
   21    after they filed this case, they still didn't claim that they
   22    were co-inventors.     It's something they came up with in
   23    January.
   24               Look at the details.     Dr. Bauer, in 2016, received
   25    an e-mail -- sorry.     This is Dr. Bauer sending an e-mail




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 88 of 140 PageID# 36604

                                                                            2090




     1   saying that he was surprised today that he got to participate
     2   in a presentation by Jonathan Napier and James Petrie at a
     3   conference.
     4              "Dr. Petrie presented their canola results, showing
     5   12 to 18 percent DHA with little EPA and other products."
     6   This is Dr. Bauer, the head of the project in the MTEA,
     7   listening to Dr. Petrie say that they've gotten the results.
     8   They've gotten some fantastic results.
     9              What does Dr. Bauer do?      Does he claim -- does he
   10    say, wait a second, that's mine?       I'm a co-owner of that.
   11    That came out of the MTEA.
   12               Does he send a letter to Legal?      Does he send a
   13    letter to his higher-ups?        Does he say, We have to spring
   14    into action; this is a problem for us, that's ours?          No.
   15    Read through the exhibit, CX-1287.        "A surprising twist."
   16    That's what he says.     He didn't say they took something
   17    that's ours.    He didn't say they used something that they
   18    shouldn't have.     Not once did they raise this.
   19               Remember, they have all the information.        Dr. Andre
   20    said they read the patents within one week to one month of
   21    them issuing.    They monitor CSIRO's commercial progress.
   22    They've been doing it for years.
   23               In 2013, they had an obligation, an obligation to
   24    get freedom to operate, to analyze CSIRO's patents.          Did they
   25    raise the issue then?      No.   Did they raise the issue when




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 89 of 140 PageID# 36605

                                                                              2091




     1   they went to get their own patent?        No.   At no point prior to
     2   January of this year, even after the lawyers filed this
     3   lawsuit, did they claim to be co-inventors.         There's a reason
     4   for that.
     5               The reason for that is because the facts aren't
     6   there.   We haven't seen a single BASF e-mail, a single BASF
     7   memo, a single BASF analysis saying, hey, wait a second,
     8   that's ours, identifying what in the CSIRO patents is theirs.
     9   It doesn't exist.
   10                So what happened when BASF found out about this?
   11    Not only did Dr. Bauer say nothing -- slide 96, please -- he
   12    complimented CSIRO.     In 2012 -- I'll just read this:
   13                "Dr. Bauer was kind enough to obtain the reference.
   14    Did you have any further interactions with anybody from
   15    BASF?"   This is what Dr. Petrie says:
   16                "Yeah.   One stands out, which was in 2012, mid-2012,
   17    after we had presented our GX7 construct results.          At that
   18    stage it was in Arabidopsis that we talked about, and we
   19    showed the first time that you would get fish oil like levels
   20    of DHA in the seed.     And we had Ernst Heinz, who was a very
   21    senior BASF researcher.      He actually came up and sought
   22    Surinder and I out, and he shook our hand and said very
   23    elegant work, well done, you know, someone's been able to do
   24    it."
   25                Not we showed you how to do it, not that information




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 90 of 140 PageID# 36606

                                                                            2092




     1   came from us, not you're doing it in a way that mixes up ours
     2   and yours.    Nothing.    They shook his hand and said well done.
     3               I'll reserve the remaining amount of time for
     4   rebuttal.    Thank you.
     5               THE COURT:    All right, ladies and gentlemen.     I
     6   think it's about time to take our luncheon recess, so let's
     7   come back at 2:30.
     8               (The jury exited the courtroom.)
     9               THE COURT:    We'll be in recess until 2:30.
   10                (Recess from 1:29 p.m. to 2:25 p.m.)
   11                THE COURT:    Counsel, you'll notice that the jury has
   12    been ready every time after the break.        So I want to make
   13    sure that we are, too, because if we do it, then the jury
   14    will follow suit, and vice versa.
   15                We won't take an afternoon break, we'll just
   16    complete the arguments and then let the jury go, and then we
   17    can accomplish a few housekeeping issues.
   18                All right.
   19                (The jury entered the courtroom.)
   20                THE COURT:    Ladies and gentlemen, at this point
   21    we'll have the initial opening statement of counsel for the
   22    opponents.
   23                MR. CONNALLY:   May I proceed, Your Honor?
   24                THE COURT:    You may.
   25                MR. CONNALLY:   Thank you.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 91 of 140 PageID# 36607

                                                                             2093




     1               Ladies and gentlemen, thank you.      Thank you.
     2   There's one thing Mr. Ng and I can agree on, which is that
     3   your service is important, and we value it very much.          Your
     4   service is important to this court, it's important to the
     5   patent system, and it's important to BASF and Cargill.          And
     6   we've seen how diligent you've been, how focused you've been,
     7   and Lord knows you've been patient.        That's deeply
     8   appreciated.
     9               A trial is a search for the truth.      A trial is a
   10    search for the truth.      All these witnesses, all these
   11    exhibits, all these binders, these plants, these rules, these
   12    sidebar conferences, the white noise, the objections, the
   13    arguments, all of it is to help you all find the truth.           So
   14    let's talk about what's true.
   15                At the beginning, in the middle, and at the end of
   16    this case, I told you we'd show you three things:          First,
   17    BASF was the true innovator who first got omega-3s from
   18    canola; second, CSIRO couldn't get omega-3s from canola until
   19    it learned how from BASF during the MTEA collaboration; and,
   20    third, CSIRO and Nuseed were gaming the patent system, and
   21    they're using joint results from the collaboration with BASF
   22    to do so.    So let's talk about each of those.
   23                Now, you know it's true that BASF is the innovator
   24    in canola because you heard it from Carl Andre, and you heard
   25    it from Joerg Bauer.     You heard about the decades of work,




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 92 of 140 PageID# 36608

                                                                             2094




     1   the $200 million of investment -- thank you, Mr. Sparks --
     2   the dozens of patents we have in omega-3 technology in
     3   plants.    BASF was the first to get omega-3 from canola in
     4   2004.   And in 2005, based on that 2004 data, they published
     5   those results, that remarkable achievement to get omega-3
     6   from canola in one of the leading scientific journals in the
     7   world, "Nature Biotechnology."       They published on their
     8   achievement, getting omega-3 from a crop plant, getting it
     9   from canola, in the gold standard of scientific journals, at
   10    the same time CSIRO is talking to you about its internal
   11    grant applications.
   12               Let's look at the timeline that I showed you
   13    earlier.    BASF, as Dr. Andre explained, got omega-3 fatty
   14    acids from Arabidopsis, the model plant, the lab rat plant,
   15    in 2002, along with linseed, an oilseed plant.         And then they
   16    got fatty acids from Brassica, from the canola, in 2004.
   17               Now, our friends at CSIRO, they got omega-3s from
   18    the lab rat plant, from Arabidopsis, in 2004.         And at that
   19    time, they filed this provisional application with the Patent
   20    Office saying they had come up with the blueprint, as they
   21    call, the blueprint to get omega-3s, not just from
   22    Arabidopsis but from every plant in the world.         Every plant
   23    in the world.    That's what they were claiming, we've invented
   24    a way to get omega-3s from every plant in the world.
   25               The problem is they couldn't do it -- certainly,




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 93 of 140 PageID# 36609

                                                                            2095




     1   couldn't do it in canola.      They were trying for five years.
     2   They're going to try and tell you -- or they did try and tell
     3   you, well, we weren't really trying, we were just working in
     4   the model plant, and we were trying to work smart.          We were
     5   trying to work smart.
     6              Well, they didn't actually get omega-3s from canola
     7   on their own until the spring of 2010.        Spring of 2010.     This
     8   is their timeline.     I put the red circle around it, but it's
     9   undisputed that they couldn't get omega-3s from canola on
   10    their own until 2010, six years after they claimed they had
   11    the blueprint for getting omega-3s from every plant in the
   12    world.
   13               But we saw the progress report that Dr. Singh
   14    submitted to GRDC, trying to get more funding from them.           And
   15    while he said -- and Mr. Ng just said -- well, the first time
   16    we tried the combination that worked, it worked the first
   17    time.    Okay.   But they tried a lot of first generation
   18    constructs that failed to produce LC PUFA.         They tried on
   19    their own and failed.      That's what they told GRDC.
   20               And then what did they also tell GRDC -- this is in
   21    2009.    We worked with BASF and came up with a second
   22    generation construct made up of our genes and their genes.
   23    And they ran it through our high throughput system, and, lo
   24    and behold, they were finally able to get DNA from canola.
   25    So the first time they were able to get DHA from canola was




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 94 of 140 PageID# 36610

                                                                             2096




     1   in the collaboration with us.
     2              And then after the collaboration with us, once they
     3   learned how to do it, once they learned what combinations
     4   worked, they were finally able to do it on their own in 2010,
     5   even though they supposedly had the blueprint, this magic
     6   blueprint, since 2004.
     7              Now, at the time in 2009 -- let me back up.        In
     8   2004, this blueprint, they claim, is the proof of concept.
     9   It's the proof of concept to get omega-3s from every plant in
   10    the world.    It's the proof of concept to get omega-3s from
   11    canola.    That's what they told you; that's what they told the
   12    Patent Office.
   13               But then look here what GRDC thought in 2009.         They
   14    were trying to decide whether they were going to continue to
   15    invest in this program, and they knew that proof of concept
   16    hadn't been achieved in canola, and they were expecting or
   17    hoping that CSIRO might be able to get proof of concept in
   18    canola by June of 2010.      That was what they were hoping.
   19               But they were planning -- GRDC, their investment
   20    partner, one of the people suing BASF and Cargill, they were
   21    planning for the possibility that CSIRO would fail.          They
   22    would fail; proof of concept in canola would not be achieved,
   23    in which case GRDC would pull the plug.        It would pull the
   24    plug on its investments.
   25               And then what was CSIRO itself thinking?        What was




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 95 of 140 PageID# 36611

                                                                              2097




     1   CSIRO itself thinking?      This is a SWOT analysis that they
     2   did -- and Ms. Chow went over this with Dr. Singh.          A SWOT
     3   analysis is a strengths, weaknesses, opportunities, and
     4   threats analysis.     It's a typical business tool that you use
     5   to analyze a program or a project, right?
     6              And so CSIRO itself analyzed the weaknesses of the
     7   omega-3 project, and what did they point to?         That proof of
     8   concept was not achieved in their target crop.         This whole
     9   case is built on a claim that they got the blueprint, they
   10    achieved proof of concept back in 2004, including the concept
   11    to get omega-3s out of canola, and yet in 2009 they're
   12    acknowledging in their own internal weaknesses analysis that
   13    proof of concept had not been achieved in canola, their
   14    target crop.
   15               And Ms. Chow asked Dr. Singh exactly this during
   16    this trial, two days ago:
   17               "In 2005 you had obtained proof of concept in the
   18    Arabidopsis model plant; isn't that right?
   19               "Answer:   Yeah, that's correct."
   20               And then she said, "But as of May 2009, proof of
   21    concept had not been achieved in the target crop, canola;
   22    isn't that right?
   23               "Yeah, that's right," he said.      "Yeah, that's
   24    right."
   25               CSIRO itself, its lead inventor, chief scientist on




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 96 of 140 PageID# 36612

                                                                              2098




     1   the project, acknowledges that they didn't have proof of
     2   concept in canola in 2009.
     3              Now, we also told you we'd show you that CSIRO and
     4   Nuseed are gaming the patent system.        How do we know that's
     5   true?   Well, they told you.     They told you.     They said so in
     6   their own internal documents.       In their own internal IP
     7   strategy meeting, they talk about war-gaming the commercial
     8   spaces in the oil.      So they told you.    And let's see what
     9   war-gaming looks like, all right?
   10               This is an e-mail from Rob de Feyter.       He's the head
   11    of IP strategy at CSIRO.      He did not testify in this case.
   12    He's the general in charge of war-gaming.         All right?   And
   13    here he says -- and he's talking about a feature of their
   14    '357 patent at issue here.      He says, "One of the features of
   15    that patent is remarkably useful because it's so hard for the
   16    patent examiner to find in the prior art."
   17               So a feature of the '357 patent is remarkably useful
   18    because it makes it hard for the United States Patent and
   19    Trademark Office to do their job.       Concealing information
   20    from the Patent Office is a remarkably useful feature of the
   21    '357 patent.
   22               All right.    Let's take a look back at 2005.       Now,
   23    this came out in the examination of Dr. Singh, but I don't
   24    think the import of it was clear at the time.         This is an
   25    e-mail from Dr. Green, who is the big boss of the omega-3




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 97 of 140 PageID# 36613

                                                                            2099




     1   program.    Dr. Singh is the lead inventor, and he's the
     2   technical lead, he's the day-to-day scientist, but Dr. Green
     3   is the business and scientific head of the program.
     4              And on February 14th, 2005, Valentine's Day 2005, he
     5   said to Dr. Singh, "We should be sure that we have records in
     6   our lab books of our intention to express our LC PUFA genes
     7   in Arabidopsis, canola, linseed, soybean, and Lupins."          And
     8   then he goes on to say, "If you don't have lab book notes
     9   around these intentions, could you add in a brief paragraph
   10    yesterday?"
   11               Now, this is going to be important when Mr. Davis
   12    talks to you about conception and their claim that somehow
   13    they invented this way back in 2003.        They came up with a
   14    blueprint in 2003, and they're going to point you to their
   15    lab notebooks.     These lab notebooks are like medical records;
   16    they're serious scientific records.        Patent litigation, other
   17    rights, depend on the validity of these records.          Here's the
   18    head of the whole program, talking to the scientific lead,
   19    telling him to tell his team to backdate their lab notebooks
   20    regarding their intentions to express their genes in crop
   21    plants.
   22               And here's the part you can't make up.        All right?
   23    Where do we find this e-mail?       Where do we find this e-mail?
   24    We find it in Diana Hall's lab notebook.        She's Dr. Singh's
   25    technical assistant in the lab.       So the directive to backdate




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 98 of 140 PageID# 36614

                                                                              2100




     1   lab notebooks she has tucked into her lab notebook.          All
     2   right?   You can't make that up.
     3              Let's talk about our friends at Nuseed.        They're not
     4   very good at growing canola.       They're certainly not good at
     5   selling canola.     But what they apparently do focus on is
     6   threatening people with CSIRO's patents.        And so in 2016,
     7   when Cargill was getting close to coming to market, Nuseed
     8   sent them a letter listing all these patents that they and
     9   GRDC and CSIRO have together and essentially saying, Cargill,
   10    look, we're throwing a big obstacle for you to get to market;
   11    you've got to deal with us.      All right?
   12               So what does our side do?      What do the opponents do?
   13    BASF files this lawsuit.      We say those patents aren't any
   14    good.    They're not enforceable.     They're not valid.     So we
   15    bring this lawsuit to challenge them.
   16               So when you hear Mr. Ng talk about why didn't we
   17    speak up, why didn't we say anything, well, first of all,
   18    Dr. Bauer left the program in 2010, so he wasn't on the
   19    omega-3 program from 2010 on.       And, more importantly, the
   20    first time they tried to assert any of these patents against
   21    us, we brought this lawsuit.       Not only did we object, we
   22    brought a lawsuit in federal court.        So, yeah, we objected.
   23               Now, the interesting thing is none of these patents
   24    in this letter -- and both Mr. Davis and I talked about this
   25    earlier.    None of these patents in this letter are before you




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 99 of 140 PageID# 36615

                                                                             2101




     1   in this case.    They're not presenting any of these patents to
     2   you, not a one.
     3              What they are doing, and what they did in response
     4   to our lawsuit, is they filed a bunch of new patents.          They
     5   filed a bunch of new patents, all but one filed after this
     6   litigation commenced, and all of them issued in 2018.          All of
     7   the patents you're deciding on were issued in 2018, during
     8   this litigation -- during this litigation.         So that's what
     9   we're talking about here.
   10               In response to our lawsuit, they filed a bunch of
   11    new patents, and they filed them targeting our inventions and
   12    our product, not to protect their own technology -- not to
   13    protect their own technology.       They did it for competitive
   14    reasons, and they used information they got from the MTEA
   15    collaboration to do it.
   16               And let me try to explain to you what I'm talking
   17    about.   This is a little simplistic, so I apologize.         Let's
   18    pretend that getting omega-3 from canola is like building a
   19    house.   Okay?   BASF built their house in 2004.       Now, at the
   20    same time, your friends at CSIRO, they had done research on
   21    Arabidopsis, and they had gotten omega-3 from Arabidopsis,
   22    the lab rat plant, and they filed this provisional patent
   23    application saying that they invented a way to get omega-3
   24    from every plant in the world -- every plant in the world.
   25               And so they put up a patent fence around BASF's




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 100 of 140 PageID# 36616

                                                                              2102




     1    house, right, our ability to get omega-3 from canola, but
     2    they couldn't do it themselves.       They couldn't do it
     3    themselves, right?     They couldn't do it.     It wasn't until
     4    2010, with our help and after the collaboration, that they
     5    finally were able to build their own house, despite having
     6    the blueprint for six years, the magic blueprint.         For six
     7    years they couldn't do it, until we showed them how, and then
     8    they built their own house.
     9               Then they threaten us with the patents, and we come
    10    after them to get rid of those patents; we filed this
    11    lawsuit.   And what happens?     They're not talking about that
    12    patent fence anymore.     They're not talking about those
    13    patents.   What they are talking about are these new patents,
    14    this new fence, this new fence that they put up around our
    15    product.
    16               But here's the thing:     These patents target BASF's
    17    and Cargill's product.     Their product isn't inside the fence.
    18    Their Aquaterra product doesn't use the technology they're
    19    claiming to invent in these new patents.        It's different
    20    technology.    This is a patent created to target our product,
    21    not to protect their product.      They're trying to keep us off
    22    the market.    That patent is aimed at BASF's and Cargill's
    23    product.   It doesn't protect the Aquaterra product, because
    24    the technology is different, and I'll show you what I mean.
    25               So here are -- here, on the right, is the MTEA and




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 101 of 140 PageID# 36617

                                                                            2103




     1    genes that were identified as belonging to BASF in the MTEA
     2    collaboration, including the Thraustochytrium, the delta-6
     3    desaturase, and the P patents, delta-6 elongase.         And this --
     4    I always get confused on the numbers, too.        This is the '579
     5    patent, in Group A, and Carl Andre explained this.         Dr. Andre
     6    explained this.
     7               So this is what we disclosed in the MTEA, on the
     8    right, and here is now what they're claiming to have
     9    invented, starting in 2017, on the left.        They're saying, We
    10    invented the way to get omega-3 from Brassica, from canola,
    11    using a delta-6 elongase, the P patents, and the delta-5
    12    desaturase from Thraustochytrium.
    13               So they're saying they invented the way to get
    14    omega-3 from canola using our genes, genes we disclosed to
    15    them eight years earlier in the MTEA collaboration.
    16               Same thing in the '792 patent.      This is a Group B
    17    patent.   Again, here are the BASF genes that are identified
    18    in the MTEA and the fact that we're using those genes in
    19    Brassica, Brassica napus, the Kumily line that you've heard
    20    about.    And they filed the '792 patent years later claiming
    21    that they've invented the way to get omega-3 from canola
    22    using our genes -- using our genes.
    23               One more.   Again, you've got the Thraustochytrium
    24    desaturase identified as belonging to BASF in the MTEA, and
    25    then you've got Dr. Singh's lab notes from July 3rd, 2017,




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 102 of 140 PageID# 36618

                                                                            2104




     1    about four days before he files three of the patents at issue
     2    in this case, and he talks about using a delta-5 desaturase
     3    from Thraustochytrium.     And then that shows up in the '033
     4    patent.   That shows up in the '033 patent.       So they're using
     5    what they learned from us in the MTEA collaboration to target
     6    our products in their patents.
     7              Now, we also have this exhibit, right?        We know it's
     8    true they're using the joint results because Dr. Singh has
     9    the summary of the joint results from 2009 on the right, the
    10    summary of the joint results of the MTEA collaboration tucked
    11    into his 2017 diary when he's coming up with the patents at
    12    issue in this case.     He's got the summary of the joint
    13    results of the MTEA collaboration from 2009 tucked into his
    14    diary in 2017 at the exact time he's filing the patents, the
    15    patents created to target our products, the patents filed
    16    after this litigation started in 2017.
    17              And what's his explanation for how this
    18    eight-year-old document gets into his diary right at the time
    19    when he could use it to target our patents?        I have a messy
    20    desk.   That's what he said.     That's what his lawyer said, I
    21    have a messy desk.     It just fell in there.     I don't know --
    22    sometimes I wonder what people expect you're going to
    23    believe, but I think you can draw your own conclusions on the
    24    messy desk defense.
    25              And let's talk about Nuseed's product, right?         So




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 103 of 140 PageID# 36619

                                                                               2105




     1    here's the '792 patent that they filed, and look at all these
     2    genes of BASF that it uses.      So these are our genes.      They
     3    can't use these genes without our permission.         They're
     4    claiming to have invented the way to get omega-3 from canola
     5    using all our genes, when they can't actually do this
     6    themselves without our permission.
     7                So their product, the Nuseed product uses none of
     8    these genes.    They're patenting an invention that we
     9    practice.    They're patenting what we and Cargill are trying
    10    to do.   That's what they're doing.      They're not trying to
    11    protect anything they're doing.       Mr. Ng was quite open about
    12    it.    They'll try and tell you, oh, it's okay, the law allows
    13    it, it's not -- no, it's not that bad.        Well, when you use,
    14    improperly use, when you breach the MTEA, when you come after
    15    us using information that you got from us, that we shared
    16    with you in 2009, you're darn right that's improper.          You
    17    can't target our products using the information we gave to
    18    you.   You can't do it.
    19                All right.   Mr. Davis and I -- Mr. Davis talked
    20    eloquently about the two bargains in this case.         The one is
    21    the contractual bargain between BASF and CSIRO under the MTEA
    22    contract.    It's a contract, it's a regular civil obligation.
    23    I'm going to talk to you about that, and that's what I'm
    24    focusing on.
    25                Mr. Davis is going to talk to you about the bargain




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 104 of 140 PageID# 36620

                                                                            2106




     1    that CSIRO and Nuseed and GRDC struck with the Patent Office
     2    when they pursued patent protection for their claimed
     3    inventions and how they failed to follow those rules, but I'm
     4    focused on the MTEA bargain.
     5              And the question you're going to be asked to
     6    answer -- and this is in your verdict form -- is do you find
     7    that BASF has proven by a preponderance of the evidence that
     8    BASF is a co-owner of any of the following patents-in-suit?
     9    And then there will be a chart with all the patents, and you
    10    can check "Yes" or "No."      All right.   What do we need to
    11    prove that?    I'm going to talk about that in a minute, but
    12    first I want to address the burden of proof.        All right?
    13              On this contract issue, the burden of proof is the
    14    regular standard, which is who do you believe more?          Who do
    15    you believe more, us or them?      It's that simple.     The scales
    16    of justice.    Right?   If you believe us a little bit more, we
    17    win.
    18              Now, I think the evidence is like this.        Right.   It
    19    weighs heavily in our favor.      And I think Mr. Davis is going
    20    to point out how very clear and very convincing the evidence
    21    is for our side.    But even if it were a closer question, all
    22    you have to figure out is who is more right, us or them?
    23    That's all you have to do.
    24              And let's talk about the MTEA itself.        You know, for
    25    a contract between sophisticated companies going across




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 105 of 140 PageID# 36621

                                                                               2107




     1    international lines, it's really pretty simple.         Usually you
     2    have a lot of lawyerly gobbledygook in these things.          This
     3    one is very clear.     It's very clear.    Joint results are going
     4    to be jointly owned by CSIRO and BASF Plant Science, and any
     5    intellectual property subsisting in those joint results is
     6    owned immediately upon creation, jointly, by CSIRO and BASF.
     7    That intellectual property includes patents, so if those
     8    patents are based on joint results, we're a co-owner.          It's
     9    that simple.    It's that simple.
    10              And let's remember the summary of the joint results
    11    tucked into Dr. Singh's diary in 2017, when he's coming up
    12    with the patents at issue in this case.        Now, it's almost
    13    comical, but it's not funny.      It's not funny.     This is the
    14    United States Federal Court, this is important patent
    15    litigation, and when they cooked up these patents to target
    16    our product, using BASF's information, using the joint
    17    results of the MTEA collaboration, and when they got caught
    18    red-handed, when they got caught, their excuse was a messy
    19    desk.
    20              Well, I don't think we've got to say a lot more
    21    about that, but there is one thing we can do about it.
    22              This is your verdict form.      It's real simple.
    23              (Indicating.)
    24              Trial is a search for the truth.       I think you all
    25    know what's true, and I think you know what to do.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 106 of 140 PageID# 36622

                                                                            2108




     1              Thank you.
     2              MR. DAVIS:    One of the things, ladies and gentlemen,
     3    that you are not privy to, but those of us here in the front
     4    of the bar, as well as the Court, is privy to, is that there
     5    was quite a wrangling when this case began about who it was
     6    that would go first.     It's part of the reason why we've been
     7    referring to each other as proponents and opponents, because
     8    there are claims going both ways.       But there was quite a
     9    wrangling, and it turns out that my colleagues on the other
    10    side of the bar got to go first.       And as I've been listening
    11    to the testimony, and as you've been listening to the
    12    testimony, what I've been struck by is a proverb that I think
    13    is compelling.    And the proverb says this:      It says, The
    14    person who speaks first in a lawsuit seems to be right until
    15    someone comes and cross-examines.
    16              And I think that bit of Solomonic wisdom has
    17    absolutely borne itself out here over the last two weeks.          As
    18    you heard in the jury instructions, and as you will take care
    19    of back in the room, that ultimately, though there are many
    20    people in this room, it is the 11 of you, and only the 11 of
    21    you, that are judges of credibility.
    22              Judge Morgan has instructed you on the law, but you
    23    are the ones who can decide who is credible and who is not.
    24    You are the ones who can decide who to believe and how much
    25    to believe, and that is based on the evidence that you have




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 107 of 140 PageID# 36623

                                                                              2109




     1    seen here.    And I told you in the beginning -- I asked you in
     2    the beginning, two weeks ago, to pay careful attention to
     3    what was said before this lawsuit began and what you heard in
     4    this lawsuit, because there was going to be an important
     5    difference.
     6                We're going to talk about some of those things and
     7    some of those credibility issues in a moment, but first let's
     8    just reflect on what you've heard.       I won't retread the
     9    ground that we just heard from Mr. Connally, but let's just
    10    be clear.    BASF did this first, and what Mr. Ng wants you to
    11    focus on is whether there was a BASF patent.        But there's no
    12    question, the testimony is unequivocal, that BASF had it in
    13    Arabidopsis first, and they had it in Brassica first.
    14                You heard that from Dr. Andre, and you also heard
    15    that from Joerg Bauer.     You heard from Cargill witnesses, who
    16    told you all the great things that Cargill is doing.          You
    17    heard from Mark Christiansen.      Mr. Christiansen is here
    18    still.   He went home to Minneapolis, and he came back for
    19    this case.    You heard from Dr. Willie Loh.      He went home and
    20    came back for this case because this is important to Cargill.
    21    You heard from Keith Horton.      Mr. Horton wasn't able to get
    22    back, but that's because Mr. Horton is out harvesting the
    23    seeds out in Montana right now.       I think he testified that
    24    there was some snow in Montana, and so the harvest came late,
    25    or he would have been back here, too.       This case matters to




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 108 of 140 PageID# 36624

                                                                            2110




     1    our client, and it matters to our client because ultimately
     2    it matters to people.
     3               We talked about all the work that Cargill does with
     4    the testing and how they have the fish feed trials and
     5    ultimately what this omega-3 product is going to mean.
     6    Mr. Horton said it's an awesome thing, how good Cargill's
     7    products are.    Dr. Loh talked to you about how Cargill even
     8    today is still innovating with their Boost technology.          And
     9    the reason that's important, ladies and gentlemen, is because
    10    that is why there's not infringement for the '541 patent on
    11    the Cargill products.     And they're not even pushing that
    12    anymore.
    13               You see, what Mr. Connally explained is correct.
    14    What they did was put a fence around the property as they
    15    understood it, and they did that based on the genes that were
    16    submitted to the USDA.     But the problem with the '541 is
    17    recall that that patent related to percentage allocations of
    18    ALA, oleic acid.    They didn't realize that as Cargill
    19    continued to do its work those percentages were going to
    20    change.    And so it would have been that the '541 patent fell
    21    within that scope, as well, but they're not even pursuing
    22    that anymore.
    23               So let's talk about some of CSIRO's testimony.        I
    24    won't belabor this, but you heard Mr. Connally tell you a
    25    moment ago Dr. Singh came in here and said that their work in




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 109 of 140 PageID# 36625

                                                                            2111




     1    canola worked in the first go.      But, actually, CX-1359, the
     2    report that they filed in 2009 with GRDC, showed that it
     3    didn't; that it failed.
     4                Dr. Singh came here -- and what you see on the
     5    left-hand side there is -- that's actually a statement of
     6    counsel, which is not evidence, but counsel told you in
     7    opening that there really wasn't going to be any evidence of
     8    inventorship, but what you heard was evidence of ownership.
     9    And that's what Mr. Connally talked to you about, that
    10    Dr. Singh admitted for the '792 they're using BASF's
    11    products.
    12                Same thing with Dr. Petrie.    Dr. Petrie came here
    13    and said that they were using BASF's O tauri to find other
    14    genes.   There's no question that they were using BASF's
    15    products.    And why were they doing that?      Why is that okay?
    16    I don't know.    But we do know there's evidence that
    17    Dr. Petrie thinks what's happening in this case and what this
    18    technology is about is important enough that if $500 million
    19    were on the line, that maybe, perhaps, that's just worth a
    20    bit of obfuscation.     And that's at CX-0796.     You'll see that
    21    in the evidence that you have.
    22                You heard testimony from Nuseed that was in
    23    conflict.    The first witnesses out of the gate -- remember
    24    Mr. Zacharias, who wanted to set the stage and tell you how
    25    much this was worth?     The last witness that we put up via




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 110 of 140 PageID# 36626

                                                                            2112




     1    video was his second in command who reported directly to him,
     2    the global general manager, Ms. Benita Boettner, and what did
     3    she say?   There are no sales of Aquaterra, there's no
     4    contract, there's nothing.      We don't even have a strategic
     5    plan.
     6               And Nuseed doesn't practice the claims, and that's
     7    because they drafted the claims to cover these products.          And
     8    we'll talk about why that's a problem from a patent
     9    standpoint later.
    10               But the truth is the reason why these patents are
    11    invalid is because they broke their bargain.        They promised
    12    the PTO something, and they didn't do it.        I wrote down what
    13    Mr. Ng said.    When he was talking about the patent
    14    application in 2004, what Mr. Ng said is the boundaries were
    15    set forever.    He's absolutely right.     The boundaries were set
    16    forever in 2004, and that means in 2017, you can't file a
    17    patent application that claims something that's not within
    18    those boundaries.
    19               That is exactly what this is about, and you heard
    20    that from Dr. Murphy.     Dr. Murphy is an expert in LC PUFA.
    21    He's an expert in LC PUFA synthesis.       He testified at length
    22    about his views in this case.      And, ultimately, you're going
    23    to have to make a credibility determination between
    24    Dr. Murphy and Dr. Kunst.      And Dr. Kunst said she is not an
    25    expert in this area.     I didn't say that, she said that.       She




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 111 of 140 PageID# 36627

                                                                               2113




     1    said it in her deposition.      She fought about it here, and
     2    then when she was confronted with her actual statement, she
     3    said, oh, it's just semantics.
     4                Do you recall what Mr. Menchel said during the
     5    second opening?    Details matter.     It's not semantics.     She
     6    came in here to convince you of something, and she doesn't
     7    even believe she's an expert in the area of these patents,
     8    and she's got credibility issues left and right.
     9                We were on the second day of trial -- do you
    10    remember this, CX-0197?     This is the protocol that she said
    11    was absolutely reliable and she trusted.        When you go back in
    12    the jury room, ladies and gentlemen, I would ask you to look
    13    at it, because it's black, page, after page, after page.          And
    14    she said it was reliable, but then in the end she said that
    15    as a reviewer for scientific journals, this is not even
    16    something that she would have accepted, a partial protocol.
    17    And yet she relied on it in this case.
    18                So, now, proponents have the burden of proof on
    19    infringement, and it's a preponderance, and they have not met
    20    it.   You'll recall at the very beginning there were two
    21    patents at issue; the '346 -- as you heard, that's no longer
    22    at issue.    What remains is the '541, claim 20, and they're
    23    not asserting that against the Cargill product anymore.          The
    24    9093, that's the only one that Dr. Kunst talked about, and
    25    now they're not asserting that.       The only thing that they're




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 112 of 140 PageID# 36628

                                                                            2114




     1    asserting it against is the LFK.
     2              Well, first of all, let's just be clear.        Dr. Kunst
     3    hadn't even seen the seeds from Cargill, and Mr. Horton told
     4    you he sent them to Nuseed's counsel, who was Mr. Sung.          He
     5    didn't know his name, but that's where he sent them.
     6    Dr. Kunst never tested those seeds.
     7              And as it relates to the product from BASF, remember
     8    that this patent, ladies and gentlemen, issued in April of
     9    2018.   And so what they need to show, what they need to
    10    establish, is that BASF's LFK met these two limitations after
    11    April of 2018, and there is no evidence of that.         What they
    12    looked at was 2017 data, before the patent issued.         In light
    13    of that, they can't meet their burden on the '541 patent.
    14              So when you're back in the jury room, ladies and
    15    gentlemen, and you get to this question, which I believe is
    16    the first question on your verdict form, we would ask you to
    17    check "No," that there is not a preponderance of the evidence
    18    that the opponents have infringed claim 20 of the '541
    19    patent.
    20              The proponents also bear the burden of establishing
    21    that earlier conception date, that February 2003 date, that
    22    they're pushing for two of the claims.        That's their burden.
    23    And I think I heard Mr. Ng talk a little bit about that, but
    24    he didn't show you a lot of evidence.       He just said it's been
    25    corroborated.    What the law requires is that the




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 113 of 140 PageID# 36629

                                                                            2115




     1    corroboration, number one, corroborate the entire invention,
     2    everything that's claimed -- not just an order form for a
     3    zebrafish, but everything -- and "corroborated" means there's
     4    got to be some independent evidence.       It can't be the
     5    inventor's own notebook, unless it's been actually signed by
     6    someone else at the time.
     7              And what I would encourage you to do, ladies and
     8    gentlemen, when you go back in the room and actually look at
     9    the evidence -- I've got it right here.        What they're relying
    10    on for corroboration, and CX-184, CX-182, and CX-337, those
    11    are all in evidence.     And when you look at those, you're not
    12    going to see a signature in a laboratory notebook from
    13    anyone.   And it's not going to be around the time that it was
    14    written down.    So the only thing that you have to rely on is
    15    Dr. Singh's testimony about these 15-year-old documents now
    16    that there's a lawsuit.     We would submit to you that that's
    17    not enough to establish corroboration.
    18              So when you go back in the jury room and you look at
    19    question number 3 -- I think it's question number 3; it may
    20    be question number 2 on the verdict form -- whether the
    21    proponents have established with corroborating evidence that
    22    claim 1 of the '357 patent or claim 2 of the '880 patent were
    23    conceived by the inventors as of February 2003, that the
    24    answer to both of those questions should be, "No."
    25              Now, let's talk about the lack of written




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 114 of 140 PageID# 36630

                                                                              2116




     1    description.    Now, Dr. Kunst also -- I think she said she
     2    spoke to the inventors for eight minutes.        Eight minutes.
     3    Everything that's at stake in this case, all the hundreds of
     4    hours that she worked, and the fact that they put an expert
     5    here in court to support this opinion, and she talked to the
     6    inventors for eight minutes -- it took the Judge an hour and
     7    a half to read you the instructions in this case.         That's a
     8    problem, ladies and gentlemen, and you can draw a conclusion
     9    from that.
    10              Now, as is often the case, when you represent the
    11    patentee, what you want to do is carry the banner that the
    12    patent is entitled to a presumption of validity, and that's
    13    because the examiners are intelligent, and they're smart, and
    14    they're wise, and they're hard-working.        And they may be all
    15    of those things, but they're not infallible, and that's why
    16    we call it a presumption, and that's why it's rebuttable.            In
    17    the same way that in a criminal case the defendant is
    18    presumed innocent until proven guilty, a patent is presumed
    19    valid until it is shown otherwise.
    20              The difference there, though, is important, because
    21    sometimes jurors aren't used to the notion of clear and
    22    convincing evidence.     I want to be very clear.
    23              You've probably all heard the standard that's used
    24    in criminal cases of beyond a reasonable doubt.         That is a
    25    higher standard than clear and convincing evidence.          If




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 115 of 140 PageID# 36631

                                                                            2117




     1    you're taking away somebody's liberty, you have to have
     2    beyond a reasonable doubt.      What clear and convincing
     3    evidence means is that there is a firm conviction in your
     4    mind of a fact.    We want to submit to you that there is
     5    absolutely clear and convincing evidence of invalidity here.
     6               The Patent Office -- you saw this in the video at
     7    the very beginning.     The Patent Office makes mistakes, and
     8    important information may have been overlooked.         And I want
     9    to submit to you in this case that important information
    10    maybe wasn't provided, like telling the Patent Office, hey,
    11    by the way, the sequence IDs that we're claiming here in
    12    patent '792, we got those from BASF.
    13               The Patent Office didn't know about that.       The
    14    Patent Office didn't get to watch the cross-examination of
    15    Dr. Singh and Dr. Petrie and Dr. Kunst and look at all the
    16    documents and the evidence here.       The Patent Office didn't
    17    have that.    That's why you, ladies and gentlemen, have an
    18    opportunity to render a verdict of invalidity here.
    19               Now, there's been a lot of talk about the laundry
    20    list.   There's been a lot of talk about this, and what you
    21    need to take away -- and there's an example here from JX-10
    22    at columns 39 and 40, but I just want to remind you the
    23    specification of the Group A patents is identical, so you'll
    24    be able to find this laundry list in each one of those
    25    patents.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 116 of 140 PageID# 36632

                                                                            2118




     1              But it's not enough to just write the word down.
     2    It's not enough to take the word "canola" and say it's there,
     3    we have it.    They had Arabidopsis, but what they wrote was a
     4    laundry list of all these things.       And what you can do,
     5    ladies and gentlemen, even though, as you heard Mr. Ng say,
     6    and as you heard in the instructions, the law may not require
     7    them to have actually done it, the question for written
     8    description is whether a person of ordinary skill in the art
     9    at the time, in 2004, would have recognized that they
    10    actually possessed the full scope of the invention --
    11    actually possessed the full scope.
    12              It's entirely proper for you to look at later
    13    documents from their files before this case began that speak
    14    to that issue.    PX-0191, which is going back with you, is a
    15    2008 document.    They're minutes from a meeting taken from
    16    CSIRO from their business records in which they admit that
    17    Arabidopsis is not predictive of canola, Arabidopsis results
    18    don't perform well in canola.
    19              In 2009, GRDC, when considering whether to actually
    20    give them more money, expresses, There are three exit ramps
    21    here.   Two of them have us paying more money and continuing
    22    to invest in this, but one of them, the first one, is an
    23    off-ramp, and we might want to take that, because proof of
    24    concept hasn't been achieved yet.       Why would their funder say
    25    that in 2009 if they had already done it and if a person of




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 117 of 140 PageID# 36633

                                                                            2119




     1    ordinary skill in the art would have expected that it be
     2    done, if it was -- boom -- on the first go we know it's going
     3    to work.    That's the very hindsight that is problematic, that
     4    they are not allowed to take, unless you be misled and think
     5    that somehow there was an epiphany between 2009 and now, even
     6    last year in 2018, in a draft paper that the inventors wrote,
     7    there was a note.
     8                This is a draft, and if you have ever done a draft
     9    on a Word document, you know you can add comments and
    10    redline.    This is a redline from one of the inventors from a
    11    paper last year, and they said to each other, don't mention
    12    in the paper that canola is more difficult than Arabidopsis.
    13    This is their document, PX-0236.       When you're considering
    14    this issue, you can look at this and see the context back in
    15    your room.    Mr. Menchel told you that context matters, and it
    16    actually does, and for years what they have been saying is
    17    this is a problem.
    18                Dr. Kunst acknowledged that there is no data, there
    19    are no experiments, there are no figures, there's nothing
    20    related to canola at all in the 2004 disclosure, except that
    21    in the laundry list it appears either first or second, and
    22    since it's listed in a laundry list first or second, it must
    23    be there.    They must have it.    That's not the standard.      They
    24    have to show actual possession, and they haven't.
    25                Remember when I was asking Dr. Kunst about those




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 118 of 140 PageID# 36634

                                                                              2120




     1    claims that relate to the recombinant plant cell?         We also
     2    talked about whether those claims required a single
     3    construct, and I asked her, and she gave an answer.          I wanted
     4    to just double down and make sure I heard her right, so I
     5    said, Let me ask you again, just so everybody in the
     6    courtroom reorients themselves.       Are you saying that you
     7    believe the claims of the '880 are directed to and limited to
     8    a single construct?     She said, I do.    She was unequivocal
     9    about that.
    10              And the problem that they have with that is that
    11    Dr. Petrie testified that it wasn't until long after they
    12    filed these patent applications that they were even trying to
    13    get it in a single construct, because it was too hard.          And
    14    if they didn't have a single construct until 2010, but their
    15    own expert says that the claims are limited to a single
    16    construct in 2004, they have a problem.
    17              Let's talk about the sequence IDs.       You'll remember
    18    this, and I won't belabor this long, but I want you to
    19    remember that Dr. Kunst's position was that the four sequence
    20    IDs that are actually claimed in the claims at issue, in the
    21    '792, they were adequately described just because they were
    22    identified in the patent.      And I know it kind of bogged down
    23    because you have to dig deep in the patent, but we walked
    24    through each one of those, and I showed her, Yeah, it kind of
    25    mentions those Seq IDs as a part of this laundry list, but




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 119 of 140 PageID# 36635

                                                                              2121




     1    there is no teaching and no disclosure anywhere that a person
     2    of ordinary skill in the art would have understood that this
     3    specific combination was contemplated by the claims.          And
     4    that makes perfect sense, because they weren't even thinking
     5    about this until they saw it in BASF's product.
     6                And so what did they do?    They drafted claims to
     7    cover it.    The problem is they didn't have that in 2004, and
     8    that means they've got a problem from a written description
     9    standpoint.
    10                Now, quickly, with respect to the '084, there was a
    11    written description issue, you may recall, that related to
    12    the percentages of DPA in the '084, claim number 1.          This is
    13    the claim, if you recall, that, I believe it was,
    14    Mr. Zacharias called DHA the gold standard, and apparently
    15    gold wasn't worth very much when they filed this claim,
    16    because this actually sets a cap on the DHA at 2 percent.
    17    And the problem is that they still don't have any information
    18    showing that they possessed this invention in 2004.
    19                What they tried to do was walk through Table 10 and
    20    Table 12 and Table 17 and try to match up the various
    21    percentages.    But what you never saw, what was not presented
    22    as evidence in this case, was anything showing that the seeds
    23    in those tables covered both ranges; 1 to 16 percent for DPA,
    24    and less than 2 percent for DHA.
    25                If they didn't have it in the original application




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 120 of 140 PageID# 36636

                                                                            2122




     1    and the boundaries for set forever, that means that when they
     2    filed this claim in 2017, it was invalid.        So when you go
     3    back in the jury room, ladies and gentlemen, and you get to
     4    the question about written description, you'll see that the
     5    claim is broken out -- excuse me, the question is broken out
     6    by claim.
     7                We believe the evidence shows clearly and
     8    convincingly that these patent claims are invalid, and so we
     9    want you to check, yes, the opponents have proven by clear
    10    and convincing evidence that the following patent claims are
    11    invalid for lack of written description.
    12                Let's now move to obviousness.     That, too, is our
    13    burden, and I want to suggest to you that we have absolutely
    14    met that burden and that the evidence supports it.
    15                First of all, Dr. Kunst conceded that there was a
    16    motivation to combine these references.        She said there's
    17    really no dispute that a person of ordinary skill in the art
    18    would have been motivated to look at these references and
    19    work towards producing DHA in a seed, and that's specifically
    20    using the blueprint that they talked about for two weeks.
    21                You heard a lot about the Kinney reference.       That's
    22    persuasive prior art.     The Kinney reference is JX-0067.       This
    23    is the patent that was -- the work that was done by DuPont.
    24    And there's been a whole bunch of attorney argument and some
    25    questions about whether DuPont actually commercialized that.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 121 of 140 PageID# 36637

                                                                               2123




     1    I want to suggest to you, ladies and gentlemen, that you
     2    could spend all day tomorrow reading the Judge's instructions
     3    about obviousness, and you're not going to see anything that
     4    says that whether a product was commercialized is relevant to
     5    whether a patent about that issue speaks to the obviousness
     6    point.
     7               The fact that DuPont didn't do it does not mean that
     8    a person of ordinary skill in the art, looking at Kinney,
     9    wouldn't have been led to this invention.        Quite the
    10    contrary, the evidence is that Kinney discloses results in
    11    seeds from plants.     This is Table 8 that we're looking at.
    12    There's been a lot of talk about the somatic embryo, where
    13    Kinney got this DHA, but there's a table for seeds in there,
    14    as well.   Table 10 shows both EPA and DHA.
    15               And you might recall that Dr. Kunst really kind of
    16    struggled to answer the question fairly, I think, when I
    17    asked her if she thought Kinney disclosed or showed
    18    possession, because Kinney had a list.        There was a long
    19    pause, and she struggled with that, and, in fact, what she
    20    said was -- well, we'll get to that slide in a minute, but
    21    what we heard was that Dr. Green, whose video we played, the
    22    person who hired Dr. Singh, admitted that Kinney was relevant
    23    art.   He admitted that it teaches the delta-6 pathway.         He
    24    admitted that it teaches the combined levels of EPA and DPA,
    25    and that's in total agreement with what you heard from




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 122 of 140 PageID# 36638

                                                                             2124




     1    Dr. Murphy.
     2              Dr. Green agrees with Dr. Murphy, but Dr. Kunst
     3    doesn't agree with any of them.       And she acknowledged that,
     4    but she said, I can only vouch for myself.        But, ladies and
     5    gentlemen, I want to submit to you that when an inventor on
     6    the patents-in-suit, and the person that hired Dr. Singh, is
     7    in complete alignment with what you heard from Dr. Murphy and
     8    Dr. Kunst here now, not an expert in this field, disagrees,
     9    that you absolutely have the right to decide who to believe
    10    and whose testimony you should not.
    11              It's not just them.     Dr. Singh recognized that
    12    Kinney was the most impressive example in the article that he
    13    wrote shortly after that.      It's PX-0196 in evidence.      He
    14    said, "The most impressive demonstration of LC PUFA synthesis
    15    in plants has recently been described in reports by Kinney."
    16    It's right there.     It's on Page 3 of PX-0196.
    17              And in his slides in 2006 -- these are their
    18    internal slides.    Thirteen years ago, before their lawsuit
    19    came up, what Dr. Singh was saying was that Kinney had it.
    20    Kinney had it.    That's PX-0324.     These are Dr. Singh's
    21    slides.
    22              But Dr. Kunst, as I said, couldn't commit to saying
    23    whether Kinney actually possessed canola.        She said she'd
    24    have to look at more evidence.      She just wasn't sure.
    25              Let's talk about Sayanova.      Sayanova discloses the




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 123 of 140 PageID# 36639

                                                                              2125




     1    conventional pathway.     How do we know that?     Sayanova is
     2    JX-39 in evidence.     We know that because it says it.       The
     3    major or conventional aerobic pathway starts with a delta-6
     4    desaturation.    And Sayanova is very clear.      He says, This is
     5    the most obvious approach.      And the way they want to
     6    distinguish Sayanova is by saying, oh, well, this isn't
     7    actually independent research, what this is is a compilation
     8    of what other people were doing.       That doesn't matter.     This
     9    is a reference that is prior art that a person of ordinary
    10    skill in the art would have been aware of at the time.
    11              And guess what?     Dr. Green agrees with Dr. Murphy
    12    again on Sayanova.     He says that Sayanova describes that
    13    conventional pathway, that it teaches the delta-6 desaturase
    14    pathway, and that following Sayanova would have produced
    15    transgenic plants whose seeds produce 20 percent, by weight,
    16    of LC PUFAs.    This is one of the inventors on the
    17    patents-in-suit and a CSIRO employee, agreeing with
    18    Dr. Murphy.
    19              But again Dr. Kunst disagrees, and she says, Well,
    20    you know what, I have to acknowledge that Sayanova calls it
    21    conventional, but I think that was just an unfortunate use of
    22    that word.    But, remember, I showed her in the patent where
    23    the inventors used the same word.
    24              And were there any doubt -- were there any doubt --
    25    recall that the laundry list of genes that are shown in the




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 124 of 140 PageID# 36640

                                                                            2126




     1    patents-in-suit in 2004, that original application, it listed
     2    the genes in the same order.      And you'll see it's not
     3    alphabetical, so that's not per force, just the way it should
     4    have been listed.     It's in the same order as in Sayanova.
     5               Lastly, let's talk about Domergue.      Domergue is
     6    JX-66, and there's no dispute that Domergue teaches the use
     7    of the Acyl-CoA pool.     Now, what they want to say is, well,
     8    it doesn't really -- you know, it's in yeast.         But Dr. Petrie
     9    used yeast, and a person of ordinary skill in the art would
    10    have understood that these references could be combined.
    11    When you look at JX-0066, which is Domergue, you'll see that.
    12               And Domergue not only identifies the problem, it
    13    suggests the solution.     So where are we left at the end of
    14    the day?   There is a blueprint that they have been discussing
    15    this entire case that's the delta-6 pathway to DHA, Acyl-CoA
    16    desaturases, bifunctional enzymes, DHA production in seeds in
    17    Brassicaceae.    Sayanova, Kinney, and Domergue show that, and
    18    a person of ordinary skill in the art absolutely would have
    19    been led to combine those references.
    20               And let me just leave you with this.       You may have
    21    heard this in the instruction.      When you go back and you look
    22    at the jury instructions, what you'll see is -- I think it's
    23    called factor 4 -- that there's something called secondary
    24    considerations.    These are things that might undermine the
    25    view of obviousness, and Dr. Kunst admitted that she hadn't




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 125 of 140 PageID# 36641

                                                                            2127




     1    considered any of those.      There's no evidence of commercial
     2    success.   There's none of those things here to suggest that
     3    there is objective indications that this is not obvious.
     4               The fact that someone didn't actually do it doesn't
     5    answer the obviousness question.       If that were the case, we
     6    would be talking about anticipation.       What obviousness means
     7    is that a person of ordinary skill in the art, in 2004,
     8    looking at these references, would have been led to the
     9    claimed invention, and there's no doubt, based on the
    10    evidence that's before you that you will consider, that that
    11    is true.
    12               And so when you go back to deliberate, we would ask
    13    you to get to the question that asks about obviousness and
    14    whether the opponents have proven by clear and convincing
    15    evidence that the following asserted claims are obvious, that
    16    you would check "Yes."
    17               I'll be back and reserve my last five minutes.
    18    Thank you.
    19               THE LAW CLERK:   Your last five?
    20               MR. DAVIS:   Or so.   How much do I have?
    21               THE LAW CLERK:   You have 10 minutes 41 seconds.
    22               MR. DAVIS:   There you go -- or 5.
    23               THE COURT:   All right.    We'll hear the rebuttal
    24    argument from the proponents.
    25               MR. NG:   I'm going to respond to a few of the things




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 126 of 140 PageID# 36642

                                                                            2128




     1    that opponents said.
     2               I agree with them, this is a search for the truth,
     3    and I agree with my colleague, Mr. Menchel, that context
     4    matters and details matter.
     5               One of the documents that you were shown was
     6    CX-1359.
     7               Mr. Boles, can we pull this up?
     8               You were shown this document, and you see in the
     9    first paragraph -- or the second paragraph -- that it
    10    references a disappointing result.       That disappointing result
    11    was not about the CSIRO invention that's at issue in this
    12    suit, that was about a different project that was done by a
    13    Ph.D. student, a plan B.      It operated in a completely
    14    different pool.
    15               You heard Dr. Singh testify about this.       And, by the
    16    way, they didn't show this document to Dr. Singh, the author
    17    of the document, they showed it to other folks.         But
    18    Dr. Singh, fortunately, had already testified to it, and what
    19    Dr. Petrie corroborated was that the disappointing result
    20    which is described in this first paragraph -- it's called the
    21    first generation, but it was a completely different project.
    22    And, yes, it didn't work.      It was not a good plan B.
    23               Plan A was what at the time CSIRO was working on
    24    with -- had been working on that at the time was part of the
    25    MTEA.   And what did they say?     "In 2009, we have tested both




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 127 of 140 PageID# 36643

                                                                            2129




     1    single and dual EPA/DHA construct strategies in canola.          12
     2    single EPA/DHA second generation constructs were assembled
     3    for transformation in canola.      These constructs contained
     4    various combinations of CSIRO and international collaborator
     5    genes" -- that was BASF -- "and the objective was to
     6    transform all of those into canola and Arabidopsis to enable
     7    us to identify the best gene set for maximal EPA/DHA
     8    synthesis."
     9              That was the invention, but they were careful.         Note
    10    what else he says here.     And he's talking to GRDC as
    11    potential collaborator.     "Under the terms of the
    12    collaboration, all results have been shared by both parties,
    13    and the canola material is not to be further worked on by
    14    either party."
    15              They were acknowledging that the joint results
    16    should not be used.     They were being straightforward and
    17    honest, and they were honoring the terms of their contract.
    18              And then if you go down to the bottom he says, "It
    19    is comforting to know that CSIRO-only genes comprised one of
    20    the gene sets that is able to drive maximal ALA and DHA
    21    synthesis in canola seeds."
    22              So what did they do?     "At CSIRO, a dual construct
    23    strategy comprising an EPA and DHA component" -- you remember
    24    Dr. Petrie talking about that; they put it in two plants and
    25    then bred them together -- "has been adopted in order to keep




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 128 of 140 PageID# 36644

                                                                            2130




     1    the insert size below 20 kilobytes, KB" -- sorry -- "the dual
     2    construct compromise of CSIRO-only genes..."
     3              I won't read further.
     4              They recognize, and they told GRDC, we're working on
     5    something with BASF, but we can't use the joint results, but
     6    it's okay, we have a back-up.      And that's what Dr. Petrie
     7    said, We had a parallel track.      That's what they used.
     8              Mr. Boles, can we please go to our slide 65, please.
     9              We heard again about targeting, about how it might
    10    be improper to draft a patent claim that focuses on a
    11    product -- a competitor's product that is actually in the
    12    marketplace.    Again, I'll show what the Court has instructed.
    13    The Court has expressly instructed that there is nothing
    14    improper, illegal, or inequitable about filing a continuation
    15    patent application in order to obtain the right to exclude a
    16    competitor's product from the market.
    17              The Court has given us the rules that we have to
    18    apply, the law that we have to apply, and that's the rules.
    19    That's the law that we're to apply.
    20              "...or to amend or insert claims intended to cover a
    21    competitor's product that the applicant or its attorney has
    22    learned about during the prosecution of a patent
    23    application."
    24              Again, you can learn new information after the fact
    25    and use it to focus on that, so long as it's not obtained




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 129 of 140 PageID# 36645

                                                                             2131




     1    improperly or it's in violation of a legal duty.
     2                Mr. Boles, can we please go to slide 71?
     3                Again, the MTEA constructs, the combinations that
     4    CSIRO and BASF worked on, were not pursued by either side.
     5    That's not what's in their commercial product.         So if CSIRO
     6    was going to target what had been in the MTEA, they would
     7    have been aiming at the wrong thing, because that's not
     8    what's out there in the market.       How did CSIRO know what was
     9    in the market?    Because BASF told the world.      It told them in
    10    2010 in Dr. Beadle's public disclosure at the conference, and
    11    then it told them again in a patent application that was
    12    published in 2016.     All the details were in there.
    13                CSIRO not only didn't need to go to the MTEA, if it
    14    had gone to the MTEA, it would have been aiming at the wrong
    15    thing.
    16                Mr. Boles, can we go to slide 59?
    17                So what have they done?    They've pointed out that
    18    some of the genes, the enzymes that go with it, are listed in
    19    the MTEA.    That's what you have on the left there.       Those
    20    genes and enzymes were in the CSIRO patent application from
    21    the beginning, from 2004 on.      Again, unless they have a time
    22    machine, CSIRO didn't learn them in the MTEA, they learned
    23    them because they were public.
    24                And, again, CSIRO is not claiming that it owns
    25    BASF's genes.    They were on the list, along with every single




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 130 of 140 PageID# 36646

                                                                            2132




     1    other known gene that accomplished the functions that CSIRO
     2    was describing in its pathway, and CSIRO was not saying we
     3    own it -- it was acknowledging the fact in the MTEA that it
     4    doesn't -- what it was saying is these are some of the
     5    examples of what can be used in the pathway.
     6              So, Mr. Boles, can we go to PX-198?
     7              We've heard a lot about Dr. Singh's diary and the
     8    summary that was tucked in there and the conspiracy theory
     9    about what it might say or why it might have been there.
    10    Again, there was no reason for Dr. Singh to have gone back to
    11    the MTEA, because all of the information about BASF's actual
    12    product was public.
    13              Let's look at the evaluation, the summary that was
    14    actually tucked in there.
    15              Mr. Boles, can we pull up the second page, please,
    16    and focus on the second bullet, or the first actual bullet?
    17              What was the conclusion from the evaluation?         That
    18    CSIRO's delta-5 elongase, EPA to DPA, is currently the only
    19    suitable candidate for this step in the pathway.         The project
    20    actually found that CSIRO's was working the best.
    21              Mr. Boles, can we go down several pages to the
    22    alternative strategy, please.
    23              The next one, please.      Well, let's focus on those
    24    two, please.
    25              And what did CSIRO say at the end?       It said that




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 131 of 140 PageID# 36647

                                                                             2133




     1    there were two alternatives; one worked between BASF and
     2    CSIRO, and if that doesn't work out, we've got an
     3    alternative, CSIRO-only genes.      That's what was in
     4    Dr. Singh's notebook.     There's no conspiracy.      There's no
     5    secret.   That's what this document actually says.
     6                I'd like to look at another document that you were
     7    shown.
     8                Can we please turn to Exhibit CX-0796, please?
     9                And can I get a time check, please?
    10                THE LAW CLERK:    6 minutes, 8 seconds.
    11                MR. NG:   Left?
    12                THE LAW CLERK:    Left, remaining.
    13                MR. NG:   They showed you the sentence starting, "It
    14    would be pretty unscrupulous, but $500 million is, after all,
    15    $500 million and worth a bit of obfuscation."         This is from
    16    Dr. Petrie.
    17                Look at the sentence before.     He's not talking about
    18    what CSIRO should do, he's commenting on what BASF is doing.
    19    "I am concerned that BASF may publish something dodgy" -- a
    20    bit of Australian slang -- "to cloud the area to steer the
    21    patent examiners down the path, and they aren't necessarily
    22    Acyl-CoA.    It would be pretty unscrupulous for BASF to do
    23    that, but I guess $500 million is worth a bit of
    24    obfuscation."
    25                He's not talking about what CSIRO should do, he's




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 132 of 140 PageID# 36648

                                                                             2134




     1    talking about what they did.      Details matter; context
     2    matters.
     3               Let's talk about the written description.
     4               Can we pull up CX-1091?
     5               And while we're doing that, Counsel made a point
     6    about how much time Dr. Kunst spent talking to our inventors.
     7    Now, remember that she reviewed voluminous depositions, she
     8    reviewed voluminous statements.       She had a lot of
     9    information.    Written description is determined from the four
    10    corners of the patents.     You're not supposed to go outside of
    11    it to determine whether written description is fulfilled.
    12    She did this the right way.      She wasn't supposed to go and
    13    fill it in with what the inventors said.        She did it the
    14    right way, applying the correct legal standard.
    15               Can we look at the section that says, "Arabidopsis
    16    results do not predict canola," please?
    17               This is a statement that Dr. Bauer made.       CSIRO made
    18    notes and reported on what Dr. Bauer said.        This is not an
    19    admission on their own part, that's them saying this is what
    20    Dr. Bauer said.    They obviously disagreed, because, after
    21    all, CSIRO's strategy --
    22               Let's take that down now, Mr. Boles, and can we put
    23    up the -- slide 77?
    24               Remember that CSIRO had a different strategy;
    25    optimize first, then go to canola.       So this entire idea that




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 133 of 140 PageID# 36649

                                                                             2135




     1    we heard about again that we didn't know how to do it until
     2    they told us, is completely nonsense.       There is no evidence
     3    in the record at all that CSIRO tried to take this invention
     4    and put it into canola before 2009.       And, remember, it takes
     5    a year to grow, so it was 2010 when they got it.
     6              CSIRO optimized first and went to canola second.
     7    They pushed the button, and as it turns out, that was a
     8    pretty smart strategy.
     9              I'd like to just wrap up with this:        I'd like to say
    10    thank you, again.     I'd like to thank you for your time and
    11    your attention and your patience.
    12              Cargill and BASF made a choice.       They know they
    13    infringed, but they decided that they'd go ahead with their
    14    product anyway.    They decided against cutting a deal and
    15    getting permission.     They decided they'd file this lawsuit to
    16    see whether they could get away with it.        That issue is in
    17    your hands now.    We'd ask that you send the message and tell
    18    them that they can't get away with it.
    19              And I'm going to return to what Mr. Menchel said
    20    last week when he talked to you in our second opening.          We're
    21    going to ask you to protect these patents.        We're going to
    22    ask you to protect the investment that GRDC made on behalf of
    23    their farmers, their grain farmers.       We're going to ask you
    24    to protect them because they're vital to Nuseed's continued
    25    existence.    As you heard from Mr. Zacharias, this is a




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 134 of 140 PageID# 36650

                                                                            2136




     1    best-of-company proposition.      And, most of all, we're going
     2    to ask you to protect the life's work of Dr. Singh and
     3    Dr. Petrie and the others on their team.        Their life's work
     4    is now in your hands.
     5                So, again, we thank you, and we look forward to your
     6    verdict.
     7                THE COURT:   All right.   I believe the opponents have
     8    what amount?
     9                THE LAW CLERK:    I have 10 minutes, 41 seconds.     I
    10    believe they reserved five minutes.
    11                MR. CONNALLY:    No, we'd like to use the whole ten
    12    minutes, if we could.       I can't deprive Mr. Davis of an
    13    audience.
    14                We are just switching over here.     Just a moment.
    15                All right.   So, very quickly, this notion that they
    16    didn't try a first generation in canola and fail and that
    17    this was some grad school project, if this was just some grad
    18    school project, why is it in their project progress report
    19    submitted to their investor, GRDC, a fellow Australian
    20    government entity that's funding their program?
    21                They're reporting -- Dr. Singh and Dr. Green are
    22    reporting on the progress of the omega-3 program, and they're
    23    talking about failure of their first generation.         The notion
    24    that this was some parallel track or some grad student
    25    project is ridiculous.       It's ridiculous.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 135 of 140 PageID# 36651

                                                                            2137




     1              All right.    Joint results.    The joint results,
     2    probably they're in their product, but I can tell you
     3    absolutely those joint results are in their patents.          Those
     4    joint results are in the patents they filed after this
     5    lawsuit started.    Those joint results guided them in
     6    targeting their patents to go after our product.         Absolutely,
     7    they're using joint results in their patents, and absolutely,
     8    we're a co-owner.
     9              Now, Mr. Ng talked about the patent race and winners
    10    and losers.    Well, there's cheaters, too.
    11              MR. DAVIS:    So, ladies and gentlemen, when you go
    12    back into the jury room, you'll have a copy of the jury
    13    instructions.    They're numbered.     I just want to call out
    14    jury instruction number 7, the last sentence.
    15              It says, "You may disregard an expert opinion
    16    entirely if you should decide that any expert is unqualified
    17    or lacks objectivity or credibility or if you should conclude
    18    that the factual basis or reasoning given in support of the
    19    opinion are not proven or sound or that the opinion is
    20    outweighed by other evidence."
    21              And perhaps, maybe, you're not persuaded by the fact
    22    that Dr. Kunst was willing to come here and rely on a
    23    blacked-out protocol, and perhaps you're not persuaded that
    24    she wouldn't answer the Kinney question, and perhaps, maybe,
    25    even you're not persuaded by the fact that at her school that




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 136 of 140 PageID# 36652

                                                                              2138




     1    an 85 is an A+.    But you should be persuaded by this:
     2                Dr. Kunst worked in Dr. Singh's lab, and 15 or 16
     3    years before she showed up on the scene in this case, when
     4    she had never even seen the patents, she had already made up
     5    her mind.    She had decided that what Dr. Kunst -- excuse
     6    me -- she decided that what Dr. Singh had done was
     7    groundbreaking.    She had decided that it was new and useful
     8    and nonobvious, and she did that before this lawsuit was
     9    filed, before any of the work that has been done in this case
    10    was done, before she was hired, and before you were here.
    11    And so Dr. Kunst showed up having already made up her mind.
    12    You can consider that as you weigh the options.
    13                Mr. Ng says that BASF and Cargill know that we
    14    infringe and we decided to go forward anyway, but I told you
    15    in the beginning that timing matters.       How can that be
    16    possible, when the patents that have been asserted in this
    17    case didn't exist when BASF and Cargill made the decision to
    18    go forward?    That's illogical, and it doesn't make any sense.
    19                I'll just leave you with this:
    20                What I just heard was an appeal to your heart
    21    strings:    Please don't deprive Dr. Singh of his life's work.
    22                No one is taking Dr. Singh's life's work from him at
    23    all.   Dr. Singh's life's work exists in the product that
    24    Nuseed presumably will commercialize and sell.         What we're
    25    asking you to do is hold Dr. Singh and Dr. Petrie and CSIRO




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 137 of 140 PageID# 36653

                                                                            2139




     1    and GRDC and Nuseed to the bargain that they struck with the
     2    Patent Office, that you can't file a patent in 2004 and then
     3    try to enforce it in 2019, when it expands your claims beyond
     4    what you actually invented.
     5                On the MTEA, if there are claims in other patents
     6    that don't relate to what they got from BASF, Dr. Singh still
     7    has his life's work.     But when you use someone else's stuff
     8    and then you get patents on it, you're not taking his life's
     9    work, you're taking back what he didn't deserve in the first
    10    place.
    11                Thank you for your time and for your consideration.
    12    Be safe on Halloween.
    13                THE COURT:   All right, ladies and gentlemen.      As I
    14    said, we'll adjourn now that you've heard the closing
    15    argument.
    16                And you've heard me say this to the witnesses
    17    repeatedly:    I'll ask you to return to the jury room tomorrow
    18    morning at 10:00 with the same state of knowledge as you have
    19    as you leave tonight.
    20                You're adjourned.
    21                (The jury exited the courtroom.)
    22                THE COURT:   I'm going to put the instructions and
    23    the verdict form on the podium -- I've got one, too -- and I
    24    want counsel to review those and make sure they're in the
    25    form that was decided at the charging conference as to the




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 138 of 140 PageID# 36654

                                                                              2140




     1    instructions and as to the verdict form.        I think there were
     2    a couple of typos we actually corrected this morning.          We
     3    e-mailed copies of the verdict forms to you last night, but I
     4    think there was a correction in one of them, so make sure
     5    they're in proper form to go in to the jury.
     6               And I don't know if you finished reviewing the
     7    exhibits with Lori, but if you haven't, this would be the
     8    time to finish doing so, so that when the jury comes in
     9    tomorrow morning we'll be able to send the instructions, the
    10    verdict form, and the exhibits into the jury room promptly.
    11    So there it is on the podium.      Look at it and make sure it's
    12    correct.
    13               And I don't know where you stand on the exhibits, as
    14    I say, but if you're not already satisfied that the exhibits
    15    are in proper form, this is the time to do it.
    16               What are all those big books?
    17               THE CLERK:   These are the exhibits.
    18               THE COURT:   Really?   That many?    Good luck, guys.
    19               The last instruction that I give the jury talks
    20    about selecting a foreman and asking questions and so forth.
    21    That I will give to the jury tomorrow morning.
    22               How about the charts for the jury's --
    23               COURT SECURITY OFFICER:     They're in there.
    24               THE COURT:   They've already been delivered?
    25               COURT SECURITY OFFICER:     Yes, Your Honor.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 139 of 140 PageID# 36655

                                                                            2141




     1                THE COURT:   Okay.   Don't remove the jury
     2    instructions from the clip.
     3                (There was a pause in the proceedings.)
     4                THE COURT:   Have counsel found the instructions to
     5    be ready for the jury?
     6                MS. FLANAGAN:   Yes, Your Honor.
     7                MS. GONZALEZ:   Yes, Your Honor.
     8                MR. CONNALLY:   Yes, Your Honor.
     9                THE CLERK:   All right.   Two instructions, one
    10    verdict form, one red folder, one cart of exhibits, one clip.
    11                THE COURT:   All right.   And you've got your set of
    12    the jury instructions?
    13                THE CLERK:   I have two sets right here, Your Honor,
    14    and Brandon and Josh have gone through them, as well.
    15                THE COURT:   All right.   Well, Josh should have a
    16    conformed copy, as well.
    17                THE CLERK:   This is the correct verdict form.
    18                THE COURT:   I've got that form, a copy of that.
    19                THE CLERK:   Okay.
    20                THE COURT:   But I don't have Josh's conformed copy.
    21                THE CLERK:   So this will be ready to go tomorrow.
    22                THE COURT:   Well, Josh has got to conform his copy
    23    to those.
    24                THE CLERK:   That's true; although, these are the
    25    official ones now.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 811 Filed 11/15/19 Page 140 of 140 PageID# 36656

                                                                              2142




     1               THE COURT:    Well, except we've got another
     2    correction.
     3               What happens is I make corrections, and then the
     4    next draft puts the things I struck back in there.         That's
     5    what happened.
     6               (There was a pause in the proceedings.)
     7               THE COURT:    Anything further to talk about before we
     8    adjourn for tomorrow morning?
     9               MR. ZAHEER:   Nothing, Your Honor.
    10               MR. DAVIS:    Not for us, Your Honor.
    11               THE COURT:    We're adjourned until 10:00 tomorrow
    12    morning.
    13               (Proceedings adjourned at 4:15 p.m.)
    14
    15                                CERTIFICATION
    16
    17          I certify that the foregoing is a correct transcript
    18    from the record of proceedings in the above-entitled matter.
    19
    20
    21               ___________________/s/____________________
    22                              Carol L. Naughton
    23                              October 31, 2019
    24
    25




                     Carol L. Naughton, Official Court Reporter
